 



Exhibit 10.1
Execution Copy
COMMON UNIT
PURCHASE AGREEMENT
BY AND AMONG
UNIVERSAL COMPRESSION PARTNERS, L.P.
AND
THE PURCHASERS

 



--------------------------------------------------------------------------------



 



Schedules and Exhibits

         
Schedule 2.01
  —   List of Purchasers and Commitment Amounts
 
       
Schedule 8.07
  —   Notice and Contact Information
 
       
Exhibit A
  —   Form of Registration Rights Agreement
 
       
Exhibit B
  —   Form of Legal Opinion
 
       
Exhibit C
  —   Form of Partnership Officer’s Certificate
 
       
Exhibit D
  —   Form of Purchaser’s Officer’s Certificate

 



--------------------------------------------------------------------------------



 



COMMON UNIT PURCHASE AGREEMENT
     COMMON UNIT PURCHASE AGREEMENT, dated as of June 19, 2007 (this
“Agreement”), by and among Universal Compression Partners, L.P., a Delaware
limited partnership (the “Partnership”), and each of the Purchasers listed in
Schedule 2.01 attached hereto (each referred to herein as a “Purchaser” and
collectively, the “Purchasers”).
     WHEREAS, on May 29, 2007, the Partnership (and together with UCO GP, LLC
(“GP LLC”), UCI GP LP LLC, UCO General Partner, LP (the “General Partner”), UCI
MLP LP LLC, UCLP OLP GP LLC, UC Operating Partnership, L.P. (the “Operating
Partnership”), UCLP Leasing GP LLC and UCLP Leasing, L.P., the “Buyer Parties”)
entered into a Contribution, Conveyance and Assumption Agreement (the
“Contribution Agreement”) with Universal Compression, Inc. (“UCI” and together
with UCO Compression 2005 LLC (“UCO 2005”), UCI Leasing Holding GP LLC, UCI
Leasing Holding LP LLC and UCI Compressor Holding, L.P. (“Compressor Holding”),
(the “Seller Parties”), pursuant to which UCI, UCO 2005 and Compressor Holding
will contribute to the Partnership specified compression equipment and related
compression services customer contracts (the “Drop Down”);
     WHEREAS, the Partnership desires to fund a portion of the cash
consideration for the Drop Down through the sale of Common Units in a private
placement exempt from the registration requirements of the Securities Act (as
defined herein), and the Purchasers desire to purchase such Common Units from
the Partnership, each in accordance with the provisions of this Agreement;
     WHEREAS, it is a condition to the obligations of the Purchasers hereunder
that, concurrently with the closing of the issuance and sale of Common Units
pursuant to this Agreement, the Partnership also close the Drop Down; and
     WHEREAS, the Partnership has agreed to provide Purchasers with certain
registration rights with respect to the Purchased Units acquired pursuant to
this Agreement.
     NOW THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Partnership and each of the
Purchasers, severally and not jointly, hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.01 Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:
     “Action” against a Person means any lawsuit, action, proceeding,
investigation or complaint before any Governmental Authority, mediator or
arbitrator.
     “Affiliate” means, with respect to a specified Person, any other Person,
whether now in existence or hereafter created, directly or indirectly
controlling, controlled by or under direct or

 



--------------------------------------------------------------------------------



 



indirect common control with such specified Person. For purposes of this
definition, “control” (including, with correlative meanings, “controlling,”
“controlled by,” and “under common control with”) means the power to direct or
cause the direction of the management and policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.
     “Agreement” shall have the meaning specified in the introductory paragraph.
     “Allocated Purchase Amount” means with respect to each Purchaser, the
dollar amount set forth opposite such Purchaser’s name under the heading
Allocated Purchase Amount on Schedule 2.01 hereto.
     “Basic Documents” means, collectively, this Agreement, the Registration
Rights Agreement and the Contribution Agreement and any and all other agreements
or instruments executed and delivered by the Parties on even date herewith or at
Closing relating to the issuance and sale of the Purchased Units, or any
amendments, supplements, continuations or modifications thereto.
     “Board of Directors” means the board of directors of the GP LLC.
     “Business Day” means any day other than a Saturday, Sunday, or a legal
holiday for commercial banks in Houston, Texas.
     “Buyer Parties” shall have the meaning specified in the recitals to this
Agreement.
     “Closing” shall have the meaning specified in Section 2.02.
     “Closing Date” shall have the meaning specified in Section 2.02.
     “Commission” means the United States Securities and Exchange Commission.
     “Common Units” means the Common Units of the Partnership representing
limited partner interests therein.
     “Contribution Agreement” shall have the meaning specified in the recitals
to this Agreement.
     “Credit Facility” means the $225 million senior secured credit agreement
dated as of October 20, 2006 by and among the Partnership, the Operating
Partnership and a syndicate of lenders and financial institutions named therein
as parties thereto, as such credit agreement may be modified in connection with
the Drop Down.
     “Delaware LLC Act” means the Delaware Limited Liability Company Act.
     “Delaware LP Act” means the Delaware Revised Uniform Limited Partnership
Act.
     “Drop Down” shall have the meaning specified in the recitals to this
Agreement.

2



--------------------------------------------------------------------------------



 



     “Drop Down Material Adverse Effect” means a “Material Adverse Effect,” as
defined in the Contribution Agreement.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations of the Commission promulgated
thereunder.
     “GAAP” means generally accepted accounting principles in the United States
of America in effect from time to time.
     “General Partner” shall have the meaning specified in the recitals to this
Agreement.
     “Governmental Authority” shall include the country, state, county, city and
political subdivisions in which any Person or such Person’s Property is located
or which exercises valid jurisdiction over any such Person or such Person’s
Property, and any court, agency, department, commission, board, bureau or
instrumentality of any of them and any monetary authorities that exercise valid
jurisdiction over any such Person or such Person’s Property. Unless otherwise
specified, all references to Governmental Authority herein shall mean a
Governmental Authority having jurisdiction over, where applicable, the
Partnership, its Subsidiaries or any of their Property or any of the Purchasers.
     “GP LLC” shall have the meaning specified in the recitals to this
Agreement.
     “HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.
     “Incentive Distribution Rights” has the meaning specified for such term in
the Partnership Agreement.
     “Indemnified Party” shall have the meaning specified in Section 7.03.
     “Indemnifying Party” shall have the meaning specified in Section 7.03.
     “Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.
     “Lien” means any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes.
     “Lock-Up Date” means 90 days from the Closing Date.
     “LTIP” shall have the meaning specified in Section 3.02(c).
     “NASDAQ” means The NASDAQ Global Market.

3



--------------------------------------------------------------------------------



 



     “Operating Partnership” shall have the meaning specified in the recitals to
this Agreement.
     “Partnership” shall have the meaning specified in the introductory
paragraph.
     “Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of October 20, 2006 as it may
be further amended from time to time.
     “Partnership Material Adverse Effect” means any material and adverse effect
on (i) the assets, liabilities, financial condition, business, operations or
affairs of the Partnership and its Subsidiaries, taken as a whole, (ii) the
ability of the Partnership and its Subsidiaries, taken as a whole, to carry out
their business as of the date of this Agreement or to meet their obligations
under the Basic Documents on a timely basis, or (iii) the ability of the
Partnership to consummate the transactions under any Basic Document.
Notwithstanding the foregoing, a “Partnership Material Adverse Effect” shall not
include any effect resulting or arising from: (a) any change in general economic
conditions in the industries or markets in which the Partnership or its
Subsidiaries operate that do not have a disproportionate impact on the
Partnership and its Subsidiaries, taken as a whole; (b) any engagement in
hostilities pursuant to a declaration of war, or the occurrence of any military
or terrorist attack; or (c) changes in GAAP or other accounting principles.
     “Partnership Related Parties” shall have the meaning specified in Section
7.02.
     “Party” or “Parties” means the Partnership and the Purchasers party to this
Agreement, individually or collectively, as the case may be.
     “Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.
     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
     “Purchased Units” means the Common Units to be issued and sold to the
Purchasers pursuant to this Agreement.
     “Purchase Price” shall have the meaning specified in Section 2.01(c).
     “Purchaser” and “Purchasers” shall have the meaning specified in the
introductory paragraph.
     “Purchaser Material Adverse Effect” means any material and adverse effect
on (i) the ability of a Purchaser to meet its obligations under the Basic
Documents on a timely basis or (ii) the ability of a Purchaser to consummate the
transactions under any Basic Document.
     “Purchaser Related Parties” shall have the meaning specified in
Section 7.01.

4



--------------------------------------------------------------------------------



 



     “Registration Rights Agreement” means the Registration Rights Agreement,
substantially in the form attached to this Agreement as Exhibit A, to be entered
into at the Closing, among the Partnership and the Purchasers.
     “Representatives” of any Person means the Affiliates, control persons,
officers, directors, employees, agents, counsel, investment bankers and other
representatives of such Person.
     “SEC Documents” shall have the meaning specified in Section 3.03
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, and the rules and regulations of the Commission promulgated thereunder.
     “Seller Parties” shall have the meaning specified in the recitals to this
Agreement.
     “Short Sales” means, without limitation, all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and forward sale contracts, options, puts, calls, short sales,
“put equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act)
and similar arrangements, and sales and other transactions through non-U.S.
broker dealers or foreign regulated brokers; provided, that for the avoidance of
doubt, the entering into of a total return swap shall not be considered to be a
Short Sale.
     “Subordinated Units” has the meaning specified for such term in the
Partnership Agreement.
     “Subsidiary” means, as to any Person, any corporation or other entity of
which at least a majority of the outstanding equity interest having by the terms
thereof ordinary voting power to elect a majority of the board of directors of
such corporation or other entity is at the time directly or indirectly owned or
controlled by such Person or one or more of its Subsidiaries.
     “Terminating Breach” shall have the meaning specified in Section 8.12(a).
     “Unitholders” means the Unitholders of the Partnership (within the meaning
of the Partnership Agreement).
     Section 1.02 Accounting Procedures and Interpretation. Unless otherwise
specified in this Agreement, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters under this
Agreement shall be made, and all financial statements and certificates and
reports as to financial matters required to be furnished to the Purchasers under
this Agreement shall be prepared, in accordance with GAAP applied on a
consistent basis during the periods involved (except, in the case of unaudited
statements, as permitted by Form 10-Q promulgated by the Commission) and in
compliance as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto.

5



--------------------------------------------------------------------------------



 



ARTICLE II
SALE AND PURCHASE
     Section 2.01 Sale and Purchase.
     (a) Sale and Purchase. Subject to the terms and conditions of this
Agreement, at the Closing, the Partnership hereby agrees to issue and sell to
each Purchaser, and each Purchaser hereby agrees, severally and not jointly, to
purchase from the Partnership, the number of Purchased Units determined pursuant
to paragraph (b) below of this Section 2.01, and each Purchaser agrees to pay to
the Partnership the Purchase Price for each Purchased Unit. The obligation of
each Purchaser under this Agreement is independent of the obligation of each
other Purchaser, and the failure or waiver of performance with respect to any
Purchaser does not excuse performance by any other Purchaser.
     (b) Common Units. The number of Purchased Units to be issued and sold to
each Purchaser shall be equal to the quotient determined by dividing (i) the
Allocated Purchase Amount for such Purchaser by (ii) the Purchase Price (as
defined in Section 2.01(c) below), which quotient shall be rounded, if
necessary, up or down to the nearest whole number.
     (c) Consideration. The amount per Common Unit each Purchaser will pay to
the Partnership to purchase the Purchased Units shall (the “Purchase Price”) be
$34.75; provided, if the Closing is after the record date for holders of Common
Units entitled to receive the distribution for the quarter ended June 30, 2007,
the Purchase Price shall be reduced by the amount of such distribution.
     Section 2.02 Closing. The execution and delivery of the Basic Documents
(other than this Agreement), the delivery of certificates representing the
Purchased Units and the execution and delivery of all other instruments,
agreements, and other documents required by this Agreement (the “Closing”) shall
take place concurrently with the closing of the Drop Down, subject to
satisfaction or waiver of all of the conditions to each of the respective
Parties’ obligations to consummate the purchase and sale of the Purchased Units
hereunder (such date, the “Closing Date”); provided, that the Partnership shall
have given the Purchasers three (3) Business Days (or such shorter period as
shall be agreeable to the Parties) prior written notice of such designated
Closing Date. The Closing shall take place at the offices of Vinson & Elkins
LLP, 2500 Fannin St., Suite 2500, Houston, Texas 77002.
     Section 2.03 Independent Nature of Purchasers’ Obligations and Rights. The
respective obligations of each Purchaser under this Agreement and the
Registration Rights Agreement are several and not joint with the obligations of
any other Purchaser, and no Purchaser shall be responsible in any way for the
performance of the obligations of any other Purchaser under this Agreement and
the Registration Rights Agreement. The failure or waiver of performance under
this Agreement or the Registration Rights Agreement by any Purchaser, or on its
behalf, does not excuse performance by any other Purchaser. Nothing contained in
this Agreement or the Registration Rights Agreement, and no action taken by any
Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a

6



--------------------------------------------------------------------------------



 



group for purposes of Section 13(d) of the Exchange Act with respect to such
obligations or the transactions contemplated by the this Agreement and the
Registration Rights Agreement. Each Purchaser shall be entitled to independently
protect and enforce its rights, including the rights arising out of this
Agreement and the Registration Rights Agreement, and it shall not be necessary
for any other Purchaser to be joined as an additional party in any proceeding
for such purpose.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP
     The Partnership represents and warrants to the Purchasers as follows:
     Section 3.01 Existence of Partnership and its Subsidiaries.
     (a) The Partnership: (i) is a limited partnership duly organized, validly
existing and in good standing under the Laws of the State of Delaware; (ii) has
the requisite limited partnership power and authority, and has all governmental
licenses, authorizations, consents and approvals, necessary to own, lease, use
and operate its Properties and carry on its business as its business is now
being conducted as described in the SEC Documents, except where the failure to
obtain such licenses, authorizations, consents and approvals would not
reasonably be expected to have a Partnership Material Adverse Effect; and
(iii) is qualified to do business in all jurisdictions in which the nature of
the business conducted by it makes such qualifications necessary, except where
failure so to qualify would not reasonably be expected to have a Partnership
Material Adverse Effect. The Partnership is not in material violation of its
certificate of limited partnership or the Partnership Agreement.
     (b) Each of the Partnership’s Subsidiaries has been duly formed and is
validly existing and in good standing under the laws of the State or other
jurisdiction of its organization and has the requisite power and authority, and
has all governmental licenses, authorizations, consents and approvals necessary,
to own, lease, use or operate its respective Properties and carry on its
business as now being conducted, except where the failure to obtain such
licenses, authorizations, consents and approvals would not be reasonably likely
to have a Partnership Material Adverse Effect. Each of the Partnership’s
Subsidiaries is duly qualified or licensed and in good standing as a foreign
limited partnership or limited liability company, as applicable, and is
authorized to do business in each jurisdiction in which the ownership or leasing
of its respective Properties or the character of its respective operations makes
such qualification necessary, except where the failure to obtain such
qualification, license, authorization or good standing would not be reasonably
likely to have a Partnership Material Adverse Effect. None of such Subsidiaries
is in material violation of its certificate or agreement of limited partnership,
certificate of formation or limited liability company agreement or other
organizational documents.
     Section 3.02 Purchased Units, Capitalization and Valid Issuance.

7



--------------------------------------------------------------------------------



 



     (a) A true and correct copy of the Partnership Agreement, as amended
through the date hereof, has been filed by the Partnership with the Commission
as Exhibit 3.1 to the Partnership’s Current Report on Form 8-K (File
No. 001-33078) filed on October 26, 2006. The Purchased Units shall have those
rights, preferences, privileges and restrictions governing the Common Units as
reflected in the Partnership Agreement.
     (b) As of the date of this Agreement and prior to the sale of the Purchased
Units contemplated by this Agreement, the issued and outstanding limited partner
interests of the Partnership consist of 6,325,000 Common Units, 6,325,000
Subordinated Units and the Incentive Distribution Rights and the only issued and
outstanding general partner interests are the 258,163 general partner units,
representing the General Partner’s 2% general partner interest. All of the
outstanding Common Units, Subordinated Units and Incentive Distribution Rights
have been duly authorized and validly issued in accordance with applicable Law
and the Partnership Agreement and are fully paid (to the extent required under
applicable Law and the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act). The general partner interests have been duly authorized and
validly issued in accordance with the Partnership Agreement.
     (c) Other than the General Partner’s Long-Term Incentive Plan (the “LTIP”),
the Partnership has no equity compensation plans that contemplate the issuance
of Common Units (or securities convertible into or exchangeable for Common
Units). No indebtedness having the right to vote (or convertible into or
exchangeable for securities having the right to vote) on any matters on which
the Unitholders may vote is issued or outstanding. Except as have been granted
pursuant to the LTIP, as contemplated by this Agreement, as are contained in or
contemplated by the Partnership Agreement or as set forth in the the
Contribution Agreement, there are no outstanding or authorized (i) options,
warrants, preemptive rights, subscriptions, calls, convertible or exchangeable
securities or other rights, agreements, claims or commitments of any character
obligating the Partnership or any of its Subsidiaries to issue, transfer or sell
any limited partner interests or other equity interests in, the Partnership or
any of its Subsidiaries or securities convertible into or exchangeable for such
limited partner interests or other equity interests, (ii) obligations of the
Partnership or any of its Subsidiaries to repurchase, redeem or otherwise
acquire any limited partner interests or other equity interests of the
Partnership or any of its Subsidiaries or any such securities or agreements
listed in clause (i) of this sentence or (iii) voting trusts or similar
agreements to which the Partnership or any of its Subsidiaries is a party with
respect to the voting of the equity interests of the Partnership or any of its
Subsidiaries.
     (d) (i) All of the issued and outstanding equity interests of each of the
Partnership’s Subsidiaries are owned, directly or indirectly, by the Partnership
free and clear of any Liens (except for such restrictions as may exist under
applicable Law and except for such Liens as may be imposed pursuant to the
Credit Facility and any other credit agreements entered into after the date
hereof in the ordinary course of business, to which the Partnership or any of
the Subsidiaries are party), and all such ownership interests have been duly
authorized, validly issued and are fully paid (to the extent required by
applicable Law and the organizational documents of such Subsidiaries) and

8



--------------------------------------------------------------------------------



 



non-assessable (except as nonassessability may be affected by Sections 17-303,
17-607 and 17-804 of the Delaware LP Act and Sections 18-607 and 18-804 of the
Delaware LLC Act, as applicable, or the organizational documents of such
Subsidiaries) and (ii) except as disclosed in the Partnership’s SEC Documents,
neither the Partnership nor any of its Subsidiaries owns any shares of capital
stock or other securities of, or interest in, any other Person, or is obligated
to make any capital contribution to or other investment in any other Person
other than such Subsidiaries.
     (e) The offer and sale of the Purchased Units and the limited partner
interests represented thereby have been duly authorized by the Partnership
pursuant to the Partnership Agreement and, when issued and delivered to the
Purchasers against payment therefor in accordance with the terms of this
Agreement, will be validly issued, fully paid (to the extent required by
applicable Law and the Partnership Agreement) and nonassessable (except as such
nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of the
Delaware LP Act) and will be free of any and all Liens and restrictions on
transfer, other than restrictions on transfer under the Partnership Agreement
and under applicable state and federal securities Laws and other than such Liens
as are created by the Purchasers.
     (f) The Partnership’s currently outstanding Common Units are quoted on
NASDAQ, and the Partnership has not received any notice of delisting.
     (g) Except (i) as set forth in the Partnership Agreement, (ii) as provided
in the Basic Documents or (iii) for existing awards under the LTIP, there are no
preemptive rights or other rights to subscribe for or to purchase, nor any
restriction upon the voting or transfer of, any partnership or membership
interests of the Partnership or any of its Subsidiaries, in each case, pursuant
to any agreement or instrument to which any of such entities is a party or by
which any one of them may be bound. None of the execution of this Agreement, the
offering or sale of the Purchased Units or the registration of the Purchased
Units pursuant to the Registration Rights Agreement gives rise to any rights for
or relating to the registration of any Common Units or other securities of the
Partnership other than pursuant to the Registration Rights Agreement and those
rights granted to the General Partner or any of its Affiliates (as such term is
defined in the Partnership Agreement) under Section 7.12 of the Partnership
Agreement.
     Section 3.03 SEC Documents. The Partnership has filed with the Commission
all reports, schedules and statements required to be filed by it under the
Exchange Act since December 31, 2006 (all such documents filed on or prior to
the date of this Agreement, collectively, the “SEC Documents”). The SEC
Documents, including any audited or unaudited financial statements and any notes
thereto or schedules included therein, at the time filed, (except to the extent
corrected by a subsequently filed SEC Document filed prior to the date of this
Agreement) (i) complied as to form in all material respects with applicable
requirements of the Exchange Act and the applicable accounting requirements and
with the published rules and regulations of the Commission with respect thereto,
(ii) were prepared in accordance with GAAP applied on a consistent basis during
the periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited statements, as permitted by Form 10-Q of the Commission) and
(iii) fairly present (subject in the case of unaudited statements to normal,
recurring and year-end

9



--------------------------------------------------------------------------------



 



audit adjustments) in all material respects the consolidated financial position
of the Partnership as of the dates thereof and the consolidated results of its
operations and cash flows for the periods then ended. Deloitte & Touche LLP is
an independent registered public accounting firm with respect to the Partnership
and has not resigned or been dismissed.
     Section 3.04 No Material Adverse Change. Except as set forth in or
contemplated by the SEC Documents and except for the Drop Down, since
December 31, 2006, the Partnership and its Subsidiaries have conducted their
business in the ordinary course, consistent with past practice, and there has
been no (i) change that has had or would reasonably be expected to have a
Partnership Material Adverse Effect, (ii) acquisition or disposition of any
material asset by the Partnership or any of its Subsidiaries or any contract or
arrangement therefor, otherwise than for fair value in the ordinary course of
business, (iii) material change in the Partnership’s accounting principles,
practices or methods or (iv) incurrence of material indebtedness (other than in
connection with the Drop Down).
     Section 3.05 No Conflicts. The execution, delivery and performance by the
Partnership of the Basic Documents to which it is a party and all other
agreements and instruments to be executed and delivered by the Partnership
pursuant thereto or in connection therewith, and compliance by the Partnership
with the terms and provisions thereof, do not and will not (a) violate any
provision of any Law, governmental permit, determination or award having
applicability to the Partnership or any of its Subsidiaries or any of their
respective Properties, (b) conflict with or result in a violation of any
provision of the organizational documents of the Partnership or any of its
Subsidiaries, (c) require any consent, approval or notice under or result in a
violation or breach of or constitute (with or without due notice or lapse of
time or both) a default (or give rise to any right of termination, cancellation
or acceleration) under any note, bond, mortgage, license, loan or credit
agreement or other instrument, obligation or agreement to which the Partnership
or any of its Subsidiaries is a party or by which the Partnership or any of its
Subsidiaries or any of their respective Properties may be bound or (d) result in
or require the creation or imposition of any Lien upon or with respect to any of
the Properties now owned or hereafter acquired by the Partnership or any of its
Subsidiaries, except in the cases of clauses (a), (c) and (d) where such
violation, default, breach, termination, cancellation, failure to receive
consent or approval, or acceleration with respect to the foregoing provisions of
this Section 3.05 would not, individually or in the aggregate, reasonably be
expected to have a Partnership Material Adverse Effect.
     Section 3.06 Authority. The Partnership has all necessary limited
partnership power and authority to execute, deliver and perform its obligations
under the Basic Documents to which it is a party and to consummate the
transactions contemplated thereby; the execution, delivery and performance by
the Partnership of the Basic Documents to which it is a party, and the
consummation of the transactions contemplated thereby have been duly authorized
by all necessary action on its part; and the Basic Documents will constitute the
legal, valid and binding obligations of Partnership, enforceable in accordance
with their terms, except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent transfer and similar Laws affecting creditors’ rights
generally or by general principles of equity, including principles of commercial
reasonableness, fair dealing and good faith.

10



--------------------------------------------------------------------------------



 



     Section 3.07 Approvals. Except as required by the Commission in connection
with the Partnership’s obligations under the Registration Rights Agreement, the
filing and waiting period requirements under the HSR Act relating to the Drop
Down or as otherwise set forth in the Contribution Agreement, no authorization,
consent, approval, waiver, license, qualification or written exemption from, nor
any filing, declaration, qualification or registration with, any Governmental
Authority or any other Person is required in connection with the execution,
delivery or performance by the Partnership of any of the Basic Documents to
which it is a party or the Partnership’s issuance and sale of the Purchased
Units, except (i) as may be required under the state securities or “Blue Sky”
Laws, or (ii) where the failure to receive such authorization, consent,
approval, waiver, license, qualification or written exemption or to make such
filing, declaration, qualification or registration would not, individually or in
the aggregate, reasonably be expected to have a Partnership Material Adverse
Effect.
     Section 3.08 Insurance. The Partnership is insured by insurers of
recognized financial responsibility covering its properties, operations,
personnel and businesses against such losses and risks and in such amounts as
are reasonably adequate to protect the Partnership in the business in which the
Partnership is engaged. The Partnership does not have any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business.
     Section 3.09 Litigation. Except as set forth in the SEC Documents, there is
no Action pending or, to the knowledge of the Partnership, contemplated or
threatened against Partnership or any of its Subsidiaries or any of their
respective officers, directors, properties or assets, which (individually or in
the aggregate) reasonably would be expected to have a Partnership Material
Adverse Effect or which challenges the validity of this Agreement.
     Section 3.10 MLP Status. The Partnership has, for each taxable year
beginning after December 31, 2005 during which the Partnership was in existence,
met the gross income requirements of Section 7704(c)(2) of the Internal Revenue
Code of 1986, as amended.
     Section 3.11 Investment Company Status. The Partnership is not an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
     Section 3.12 Offering. Assuming the accuracy of the representations and
warranties of the Purchasers contained in this Agreement, the sale and issuance
of the Purchased Units pursuant to this Agreement is exempt from the
registration requirements of the Securities Act, and neither the Partnership
nor, to the Partnership’s knowledge, any authorized Representative acting on its
behalf has taken or will take any action hereafter that would cause the loss of
such exemption.
     Section 3.13 Certain Fees. Other than fees payable to Lehman Brothers Inc.
for its service as placement agent, no fees or commissions are or will be
payable by the Partnership to brokers, finders or investment bankers with
respect to the sale of any of the Purchased Units or the consummation of the
transactions contemplated by this Agreement. The Purchasers shall not be liable
for any such fees or commissions.

11



--------------------------------------------------------------------------------



 



     Section 3.14 No Side Agreements. Except for the confidentiality agreements
described in Section 8.06 and the Basic Documents, there are no other agreements
by, among or between the Partnership or its Affiliates, on the one hand, and any
of the Purchasers or their Affiliates, on the other hand, with respect to the
transactions contemplated hereby nor promises or inducements for future
transactions between or among any of such parties.
     Section 3.15 Compliance with Laws. Neither the Partnership nor any of its
Subsidiaries is in violation of any Law applicable to the Partnership or its
Subsidiaries, except as would not, individually or in the aggregate, have a
Partnership Material Adverse Effect. The Partnership and its Subsidiaries
possess all certificates, authorizations and permits issued by the appropriate
regulatory authorities necessary to conduct their respective businesses, except
where the failure to possess such certificates, authorizations or permits would
not have, individually or in the aggregate, a Partnership Material Adverse
Effect, and neither the Partnership nor any such Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit, except where such potential revocation or
modification would not have, individually or in the aggregate, a Partnership
Material Adverse Effect.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER
     Each Purchaser, severally and not jointly, represents and warrants to the
Partnership with respect to itself as follows:
     Section 4.01 Valid Existence. Such Purchaser (i) is duly organized, validly
existing and in good standing under the Laws of its respective jurisdiction of
organization and (ii) has the requisite power, and has all material governmental
licenses, authorizations, consents and approvals necessary to own its Properties
and carry on its business as its business is now being conducted, except where
the failure to obtain such licenses, authorizations, consents and approvals
would not reasonably be expected to have a Purchaser Material Adverse Effect.
     Section 4.02 No Conflicts. The execution, delivery and performance by such
Purchaser of the Basic Documents and all other agreements and instruments to be
executed and delivered by such Purchaser pursuant hereto or thereto or in
connection herewith or therewith, compliance by such Purchaser with the terms
and provisions hereof and thereof, and the purchase of the Purchased Units by
such Purchaser do not and will not (a) violate any provision of any Law,
governmental permit, determination or award having applicability to such
Purchaser or any of its Properties, (b) conflict with or result in a violation
of any provision of the organizational documents of such Purchaser, or
(c) require any consent (other than standard internal consents), approval or
notice under or result in a violation or breach of or constitute (with or
without due notice or lapse of time or both) a default (or give rise to any
right of termination, cancellation or acceleration) under any note, bond,
mortgage, license, loan or credit agreement or other instrument or agreement to
which such Purchaser is a party or by which such Purchaser or any of its
Properties may be bound, except in the case of clauses (a) and (c), where such
violation, default, breach, termination, cancellation, failure to receive
consent or approval, or acceleration with respect to the foregoing provisions of
this Section 4.02 would not, individually or in the aggregate, reasonably be
expected to have a Purchaser Material Adverse Effect.

12



--------------------------------------------------------------------------------



 



     Section 4.03 Investment. The Purchased Units are being acquired for such
Purchaser’s own account, or the accounts of clients for whom such Purchaser
exercises discretionary investment authority, not as a nominee or agent, and
with no present intention of distributing the Purchased Units or any part
thereof, and such Purchaser has no present intention of selling or granting any
participation in or otherwise distributing the same in any transaction in
violation of the securities Laws of the United States of America or any state,
without prejudice, however, to such Purchaser’s right at all times to sell or
otherwise dispose of all or any part of the Purchased Units under a registration
statement under the Securities Act and applicable state securities laws or under
an exemption from such registration available thereunder (including, without
limitation, if available, Rule 144 promulgated thereunder). If such Purchaser
should in the future decide to dispose of any of the Purchased Units, such
Purchaser understands and agrees (a) that it may do so only (i) in compliance
with the Securities Act and applicable state securities law, as then in effect,
or (ii) in the manner contemplated by any registration statement pursuant to
which such securities are being offered, and (b) that stop-transfer instructions
to that effect will be in effect with respect to such securities.
Notwithstanding the foregoing, subject to Section 8.04(c), any Purchaser may at
any time enter into one or more total return swaps with respect to such
Purchaser’s Purchased Units with a third party or transfer Purchased Units to an
Affiliate of such Purchaser provided that any such transaction is exempt from
registration under the Securities Act and is otherwise in compliance with all
applicable securities laws.
     Section 4.04 Nature of Purchaser. Such Purchaser represents and warrants
to, and covenants and agrees with, the Partnership that, (a) it is an
“accredited investor” (within the meaning of Rule 501(a) under the Securities
Act), (b) it is a “qualified institutional buyer” (within the meaning of
Rule 144A under the Securities Act), (c) by reason of its business and financial
experience it has such knowledge, sophistication and experience in business and
financial matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Purchased Units, is able to bear the economic risk
of such investment and, at the present time, would be able to afford a complete
loss of such investment and (d) it is acquiring the Purchased Units purchased by
it only for its own account and not for the account of others, for investment
purposes and not on behalf of any other account or Person or with a view to, or
for offer or sale in connection with, any distribution thereof. Such Purchaser
is not an entity formed for the specific purpose of acquiring the Purchased
Units.
     Section 4.05 Receipt of Information. Such Purchaser acknowledges that it
(a) has access to the SEC Documents and (b) has been provided a reasonable
opportunity to ask questions of and receive answers from Representatives of the
Partnership regarding such matters, including with respect to the Drop Down.
     Section 4.06 Restricted Securities. Such Purchaser understands that the
Purchased Units it is purchasing are characterized as “restricted securities”
under the federal securities Laws inasmuch as they are being acquired from the
Partnership in a transaction not involving a public offering and that under such
Laws and applicable regulations such securities may be resold without
registration under the Securities Act only in certain limited circumstances. In
this connection, such Purchaser represents that it is knowledgeable with respect
to Rule 144 of the Commission promulgated under the Securities Act.

13



--------------------------------------------------------------------------------



 



     Section 4.07 Certain Fees. No fees or commissions will be payable by such
Purchaser to brokers, finders, or investment bankers with respect to the sale of
any of the Purchased Units or the consummation of the transactions contemplated
by this Agreement.
     Section 4.08 Legend. It is understood that the certificates evidencing the
Purchased Units will bear the following legend:
“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or the securities laws of any state or other
jurisdiction. These securities may not be sold, offered for sale, pledged or
hypothecated except pursuant to an effective registration statement under the
Securities Act or pursuant to an exemption from registration thereunder, in each
case in accordance with all applicable securities laws of the states or other
jurisdictions, and in the case of a transaction exempt from registration, such
securities may only be transferred if the transfer agent for such securities has
received documentation satisfactory to it that such transaction does not require
registration under the Securities Act.”
     Section 4.09 Reliance on Exemptions. Such Purchaser understands that the
Purchased Units are being offered and sold to such Purchaser in reliance upon
specific exemptions from the registration requirements of United States federal
and state securities laws and that the Partnership is relying upon the truth and
accuracy of, and such Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of such Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of such Purchaser to acquire the Purchased Units.
     Section 4.10 Reliance on Purchaser Statements. Such Purchaser acknowledges
that the Partnership and others will rely on the acknowledgments,
understandings, agreements, representations and warranties contained in this
Agreement.
     Section 4.11 No Side Agreements. Except for the confidentiality agreements
described in Section 8.06 and the Basic Documents, there are no other agreements
by, among or between such Purchaser or any of its Affiliates, on the other hand,
and the Partnership or its Affiliates, on the other hand, with respect to the
transactions contemplated hereby nor promises or inducements for future
transactions between or among any of such parties.
     Section 4.12 Short Selling. Such Purchaser represents that it has not
entered into any Short Sales of the Common Units owned by it between the time it
first began discussions with the Partnership or Lehman Brothers Inc. about the
transactions contemplated by this Agreement and the date hereof; provided, that
the foregoing shall not apply, in the case of a Purchaser that is a large
multi-unit investment banking organization, to activities in the normal course
of the securities trading units of such Purchaser other than the unit
participating in this transaction (the “Participating Unit”) so long as such
other units are not acting on behalf of the Participating Unit and have not been
provided with confidential information regarding the Partnership or its
Subsidiaries by the Participating Unit; provided, further, that with respect to
LB I Group, Inc. the foregoing representation is made solely by, and shall apply
solely to, the Global Trading

14



--------------------------------------------------------------------------------



 



Strategies group of Lehman Brothers Inc. and is not made by, nor is it
applicable to, any other persons, Affiliates or associated business units of
Lehman Brothers Holdings Inc.
ARTICLE V
COVENANTS
     Section 5.01 Purchaser Lock-Up. Without the prior written consent of the
Partnership, each Purchaser agrees that from and after the Closing it will not
offer, sell, pledge or otherwise transfer or dispose of any of its Purchased
Units prior to the Lock-Up Date; provided, however, that subject to
Section 8.04(c), any Purchaser may at any time enter into one or more total
return swaps with respect to such Purchaser’s Purchased Units with a third party
or transfer Purchased Units to an Affiliate of such Purchaser provided that any
such transaction is exempt from registration under the Securities Act and is
otherwise in compliance with all applicable securities laws.
     Section 5.02 Subsequent Public Offerings. Without the written consent of
the holders of a majority of the Purchased Units, taken as a whole, prior to the
Lock-Up Date, the Partnership shall not grant, issue or sell any Common Units,
or other equity or voting securities of the Partnership (“Partnership
Securities”), any securities convertible into or exchangeable therefor or take
any other action that may result in the issuance of any of the foregoing, other
than (1) the issuance of the Purchased Units, (2) the issuance of awards
pursuant to the LTIP or the issuance of Common Units upon the vesting of phantom
units or the exercise of options to purchase Common Units, in each case granted
pursuant to the LTIP, (3) the issuance of Partnership Securities to finance
future accretive acquisitions (or the repayment of indebtedness incurred in
connection with such accretive acquisitions), (4) the issuance of Partnership
Securities to the General Partner or its Affiliates in connection with the Drop
Down, or (5) the issuance of Partnership Securities to the General Partner in
order for the General Partner to maintain its 2% general partner interest in the
Partnership. Notwithstanding the foregoing, the Partnership shall not, and shall
cause its directors, officers and Affiliates not to, sell, offer for sale or
solicit offers to buy any security (as defined in the Securities Act) that would
be integrated with the sale of the Purchased Units in a manner that would
require the registration under the Securities Act of the sale of the Purchased
Units to the Purchasers.
     Section 5.03 Taking of Necessary Action. Each of the Parties hereto shall
use its commercially reasonable efforts promptly to take or cause to be taken
all action and promptly to do or cause to be done all things necessary, proper
or advisable under applicable Law and regulations to consummate and make
effective the transactions contemplated by this Agreement. Without limiting the
foregoing, the Partnership and each Purchaser shall use its commercially
reasonable efforts to make all filings (including, without limitation and if
applicable, under the HSR Act) and obtain all consents of Governmental
Authorities that may be necessary or, in the reasonable opinion of the
Purchasers or the Partnership, as the case may be, advisable for the
consummation of the transactions contemplated by the Basic Documents.

15



--------------------------------------------------------------------------------



 



     Section 5.04 Disclosure; Public Filings. The Partnership shall not disclose
the name or identity of any of the Purchasers as a Purchaser without the prior
written consent of such Purchaser, except (i) in connection with the
Partnership’s filing of reports pursuant to the Exchange Act, as a result of
this Agreement, the other Basic Documents or the transactions contemplated
hereby and thereby, or (ii) as required by applicable Law or the rules or
regulations of NASDAQ or other exchange on which securities of the Partnership
are listed or traded; provided, however, that, in the event that any such
required disclosure contains specific information about a Purchaser (other than
such Purchaser’s identity and ownership interest in the Partnership, the type of
Partnership securities owned by such Purchaser and any other information about
this Agreement, the other Basic Documents or the transactions contemplated
hereby and thereby), the Partnership shall, prior to making such disclosure,
provide such Purchaser with a draft of such disclosure and permit such Purchaser
reasonable opportunity (in light of the circumstances) to review and comment on
such disclosure and consider in good faith (but not be required to accept) any
comments proposed by such Purchaser.
     Section 5.05 Certain Special Allocations of Book and Taxable Income. To the
extent that the Purchase Price is less than the trading price of the Common
Units on NASDAQ as of the Closing Date, the General Partner intends to specially
allocate items of book and taxable income to the Purchasers so that their
capital accounts in their Common Units are consistent, on a per-unit basis, with
the capital accounts of the other holders of Common Units (and thus to assure
fungibility of all Common Units). Such special allocation will occur upon the
earlier to occur of any taxable period of the Partnership ending upon, or after,
(i) a book-up event or book-down event in accordance with Treasury
Regulation Section 1.704-1(b)(2)(iv)(f) or a sale of all or substantially all of
the assets of the Partnership occurring after the date of the issuance of the
Common Units or (ii) a transfer by a Purchaser of Common Units to a Person that
is not an Affiliate of the holder. A Purchaser holding a Common Unit shall be
required to provide notice to the General Partner of the transfer of a Common
Unit to a Person that is not an Affiliate of the Purchaser no later than the
last Business Day of the calendar year during which such transfer occurred,
unless by virtue of the application of clause (i) above, the General Partner has
determined that the Common Units transferred are consistent, on a per-unit
basis, with the capital accounts of the other holders of Common Units.
     Section 5.06 Short Selling Acknowledgement and Agreement. Each Purchaser
understands and acknowledges, severally and not jointly with any other
Purchaser, that the Commission currently takes the position that coverage of
short sales of securities “against the box” prior to the effective date of a
registration statement is a violation of Section 5 of the Securities Act. Each
Purchaser agrees, severally and not jointly, that it will not engage in any
Short Sales that result in the disposition of the Purchased Units acquired
hereunder by the Purchaser until such time as the Registration Statement (as
defined in the Registration Rights Agreement) is declared effective; provided,
however, that the foregoing shall not apply, in the case of a Purchaser that is
a large multi-unit investment banking organization, to activities in the normal
course of the trading units of such Purchaser other than the Participating Unit
so long as such other units are not acting on behalf of the Participating Unit
and have not been provided with confidential information regarding the
Partnership or its Subsidiaries by the Participating Unit. No Purchaser makes
any representation, warranty or covenant hereby that it will not engage in Short
Sales in the securities of the Partnership otherwise owned by such Purchaser or

16



--------------------------------------------------------------------------------



 



borrowed from a broker after the date of the public announcement of this
Agreement by the Partnership.
     Section 5.07 Listing of Purchased Units on NASDAQ. Prior to Closing. the
Partnership shall have submitted to NASDAQ a Notification Form: Listing of
Additional Shares to list the Purchased Units.
ARTICLE VI
CLOSING CONDITIONS
     Section 6.01 Conditions to the Closing.
     (a) Mutual Conditions. The respective obligation of each Party to
consummate the purchase and issuance and sale of the Purchased Units shall be
subject to the satisfaction on or prior to the Closing Date of each of the
following conditions (any or all of which may be waived by a particular Party on
behalf of itself in writing, in whole or in part, to the extent permitted by
applicable Law):
     (i) no Law shall have been enacted or promulgated, and no action shall have
been taken, by any Governmental Authority of competent jurisdiction which
temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated by this
Agreement or makes the transactions contemplated by this Agreement illegal;
     (ii) there shall not be pending any Action by any Governmental Authority
seeking to restrain, preclude, enjoin or prohibit the transactions contemplated
by this Agreement; and
     (iii) the Partnership shall have concurrently closed the Drop Down,
substantially on the terms set forth in the Contribution Agreement.
     (b) Each Purchaser’s Conditions. The respective obligation of each
Purchaser to consummate the purchase of its Purchased Units shall be subject to
the satisfaction on or prior to the Closing Date of each of the following
conditions (any or all of which may be waived by a particular Purchaser on
behalf of itself in writing, in whole or in part, to the extent permitted by
applicable Law):
     (i) the Partnership shall have performed and complied with the covenants
and agreements contained in this Agreement that are required to be performed and
complied with by the Partnership on or prior to the Closing Date;
     (ii) the representations and warranties of the Partnership contained in
this Agreement that are qualified by materiality or Partnership Material Adverse
Effect shall be true and correct when made and as of the Closing Date and all
other representations and warranties shall be true and correct in all material
respects when made and as of the Closing Date, in each case as though made at
and as of the Closing Date (except that representations made as of a specific
date shall be required to be true and correct as of such date only);

17



--------------------------------------------------------------------------------



 



     (iii) no Partnership Material Adverse Effect or Drop Down Material Adverse
Effect shall have occurred and be continuing;
     (iv) no notice of delisting from NASDAQ shall have been received by the
Partnership with respect to the Common Units; and
     (v) the Partnership shall have delivered, or caused to be delivered, to the
Purchasers at the Closing, the Partnership’s closing deliveries described in
Section 6.02.
     (c) The Partnership’s Conditions. The obligation of the Partnership to
consummate the sale of the Purchased Units to each of the Purchasers shall be
subject to the satisfaction on or prior to the Closing Date of each of the
following conditions with respect to each Purchaser individually and not the
Purchasers jointly (any or all of which may be waived by the Partnership in
writing, in whole or in part, to the extent permitted by applicable Law):
     (i) each Purchaser shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by that Purchaser on or prior to the Closing Date;
     (ii) the representations and warranties of each Purchaser contained in this
Agreement that are qualified by materiality or Purchaser Material Adverse Effect
shall be true and correct when made and as of the Closing Date and all other
representations and warranties shall be true and correct in all material
respects when made and as of the Closing Date, in each case as though made at
and as of the Closing Date (except that representations made as of a specific
date shall be required to be true and correct as of such date only);
     (iii) since the date of this Agreement, no Purchaser Material Adverse
Effect shall have occurred and be continuing; and
     (iv) each Purchaser shall have delivered, or caused to be delivered, to the
Partnership at the Closing, such Purchaser’s closing deliveries described in
Section 6.03.
     Section 6.02 Partnership Deliveries. At the Closing, subject to the terms
and conditions of this Agreement, the Partnership will deliver, or cause to be
delivered, to each Purchaser:
     (a) The Purchased Units by delivering certificates (bearing the legend set
forth in Section 4.08) evidencing such Purchased Units at the Closing, all free
and clear of any Liens, encumbrances or interests of any other party other than
restrictions on transfer imposed by federal and state securities Laws and those
imposed by such Purchaser;
     (b) Copies of (i) the Certificate of Limited Partnership of the
Partnership, (ii) the Certificate of Limited Partnership of the General Partner
and (iii) the Certificate of

18



--------------------------------------------------------------------------------



 



Formation of the GP LLC, each certified by the Secretary of State of the State
of Delaware, dated as of a recent date;
     (c) A certificate of the Secretary of State of the State of Delaware, dated
as of a recent date, that the Partnership is in good standing;
     (d) The Registration Rights Agreement in substantially the form attached to
this Agreement as Exhibit A, which shall have been duly executed by the
Partnership;
     (e) An opinion addressed to the Purchasers from legal counsel to the
Partnership, dated the Closing Date, substantially similar in substance to the
form of opinion attached to this Agreement as Exhibit B;
     (f) An Officer’s Certificate substantially in the form attached to this
Agreement as Exhibit C; and
     (g) A certificate of the Secretary or Assistant Secretary of GP LLC, on
behalf of the Partnership, certifying as to (i) the Partnership Agreement, as
amended, (ii) board resolutions authorizing the execution and delivery of the
Basic Documents and the consummation of the transactions contemplated thereby
and (iii) the incumbent officers authorized to execute the Basic Documents,
setting forth the name and title and bearing the signatures of such officers.
     Section 6.03 Purchaser Deliveries. At the Closing, subject to the terms and
conditions of this Agreement, each Purchaser will deliver, or cause to be
delivered:
     (a) Payment to the Partnership of such Purchaser’s Allocated Purchase
Amount by wire transfer(s) of immediately available funds to an account
designated by Partnership in writing at least two (2) Business Days prior to the
Closing;
     (b) The Registration Rights Agreement in substantially the form attached to
this Agreement as Exhibit A, which shall have been duly executed by such
Purchaser; and
     (c) An Officer’s Certificate substantially in the form attached to this
Agreement as Exhibit D.
ARTICLE VII
INDEMNIFICATION, COSTS AND EXPENSES
     Section 7.01 Indemnification by the Partnership. The Partnership agrees to
indemnify each Purchaser and its Representatives (collectively, “Purchaser
Related Parties”) from, and hold each of them harmless against any and all
actions, suits, proceedings (including any investigations, litigation or
inquiries), demands and causes of action, and, in connection therewith, and
promptly on demand, pay and reimburse each of them costs, losses, liabilities,
damages, or expenses of any kind or nature whatsoever, including the reasonable
fees and disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or

19



--------------------------------------------------------------------------------



 



asserted against or involve any of them as a result of, arising out of, or in
any way related to the breach of any of the representations, warranties or
covenants of the Partnership contained herein; provided, that such claim for
indemnification relating to a breach of a representation or warranty is made
prior to the expiration of such representation or warranty; and provided
further, that no Purchaser Related Party shall be entitled to recover special,
consequential (including lost profits) or punitive damages. Notwithstanding
anything to the contrary, consequential damages shall not be deemed to include
diminution in value of the Purchased Units, which shall be specifically
indemnifiable under this provision.
     Section 7.02 Indemnification by Purchasers. Each Purchaser agrees,
severally and not jointly, to indemnify the Partnership and its Representatives
(collectively, “Partnership Related Parties”) from, and hold each of them
harmless against, any and all actions, suits, proceedings (including any
investigations, litigation, or inquiries), demands and causes of action and, in
connection therewith, and promptly upon demand, pay and reimburse each of them
costs, losses, liabilities, damages, or expenses of any kind or nature
whatsoever, including, without limitation, the reasonable fees and disbursements
of counsel and all other reasonable expenses incurred in connection with
investigating, defending or preparing to defend any such matter that may be
incurred by them or asserted against or involve any of them as a result of,
arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of such Purchaser contained herein;
provided, that such claim for indemnification relating to a breach of a
representation or warranty is made prior to the expiration of such
representation or warranty; and provided further, that no Partnership Related
Party shall be entitled to recover special, consequential (including lost
profits) or punitive damages. Notwithstanding anything to the contrary,
consequential damages shall not be deemed to include diminution in value of the
Purchased Units, which shall be specifically indemnifiable under this provision.
     Section 7.03 Indemnification Procedure. Promptly after any Partnership
Related Party or Purchaser Related Party (hereinafter, the “Indemnified Party”)
has received notice of any indemnifiable claim hereunder, or the commencement of
any action or proceeding by a third party, which the Indemnified Party believes
in good faith is an indemnifiable claim under this Agreement, the Indemnified
Party shall give the indemnitor hereunder (the “Indemnifying Party”) written
notice of such claim or the commencement of such action or proceeding, but
failure to so notify the Indemnifying Party will not relieve the Indemnifying
Party from any liability it may have to such Indemnified Party hereunder except
to the extent that the Indemnifying Party is materially prejudiced by such
failure. Such notice shall state the nature and the basis of such claim to the
extent then known. The Indemnifying Party shall have the right to defend and
settle, at its own expense and by its own counsel who shall be reasonably
acceptable to the Indemnified Party, any such matter as long as the Indemnifying
Party pursues the same diligently and in good faith. If the Indemnifying Party
undertakes to defend or settle, it shall promptly notify the Indemnified Party
of its intention to do so, and the Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in all commercially reasonable respects in
the defense thereof and the settlement thereof. Such cooperation shall include
furnishing the Indemnifying Party with any books, records and other information
reasonably requested by the Indemnifying Party and in the Indemnified Party’s
possession or control. Such cooperation of the Indemnified Party shall be at the
cost of the Indemnifying Party. After the Indemnifying Party has notified the
Indemnified Party of its intention to undertake to defend or settle any such
asserted liability, and for so long as the Indemnifying Party diligently pursues

20



--------------------------------------------------------------------------------



 



such defense, the Indemnifying Party shall not be liable for any additional
legal expenses incurred by the Indemnified Party in connection with any defense
or settlement of such asserted liability; provided, however, that the
Indemnified Party shall be entitled (i) at its expense, to participate in the
defense of such asserted liability and the negotiations of the settlement
thereof and (ii) if (A) the Indemnifying Party has failed to assume the defense
or employ counsel reasonably acceptable to the Indemnified Party or (B) if the
defendants in any such action include both the Indemnified Party and the
Indemnifying Party and counsel to the Indemnified Party shall have concluded
that there may be reasonable defenses available to the Indemnified Party that
are different from or in addition to those available to the Indemnifying Party
or if the interests of the Indemnified Party reasonably may be deemed to
conflict with the interests of the Indemnifying Party, then the Indemnified
Party shall have the right to select a separate counsel and to assume such legal
defense and otherwise to participate in the defense of such action, with the
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the Indemnifying Party as incurred.
Notwithstanding any other provision of this Agreement, the Indemnifying Party
shall not settle any indemnified claim without the consent of the Indemnified
Party, unless the settlement thereof imposes no liability or obligation on,
involves no admission of wrongdoing or malfeasance by, and includes a complete
release from liability of, the Indemnified Party.
ARTICLE VIII
MISCELLANEOUS
     Section 8.01 Interpretation. Article, Section, Schedule, and Exhibit
references are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts, and agreements are references to such
instruments, documents, contracts, and agreements as the same may be amended,
supplemented, and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to.”
Whenever the Partnership has an obligation under this Agreement or the
Registration Rights Agreement, the expense of complying with such obligation
shall be an expense of the Partnership unless otherwise specified therein.
Whenever any determination, consent or approval is to be made or given by a
Purchaser under this Agreement or the Registration Rights Agreement, such action
shall be in such Purchaser’s sole discretion unless otherwise specified therein.
If any provision in this Agreement or the Registration Rights Agreement is held
to be illegal, invalid, not binding, or unenforceable, such provision shall be
fully severable and this Agreement and the Registration Rights Agreement shall
be construed and enforced as if such illegal, invalid, not binding or
unenforceable provision had never comprised a part of this Agreement or the
Registration Rights Agreement, and the remaining provisions shall remain in full
force and effect. This Agreement and the Registration Rights Agreement have been
reviewed and negotiated by sophisticated parties with access to legal counsel
and shall not be construed against the drafter.
     Section 8.02 Survival of Provisions. The representations and warranties set
forth in Sections 3.01, 3.02, 3.05, 3.06, 3.07, 3.10, 3.11, 3.12, 3.13, 3.14,
4.01, 4.02, 4.03, 4.04, 4.05, 4.06, 4.07, 4.08, 4.09, 4.10 and 4.11 of this
Agreement shall survive the execution and delivery of this Agreement
indefinitely, and the other representations and warranties set forth in this
Agreement shall survive for a period of twelve (12) months following the Closing
Date regardless of any investigation made by or on behalf of the Partnership or
any Purchaser. The covenants made in this Agreement or any other Basic Document
shall survive the closing of the

21



--------------------------------------------------------------------------------



 



transactions described herein and remain operative and in full force and effect
regardless of acceptance of any of the Purchased Units and payment therefor and
repayment, conversion or repurchase thereof. All indemnification obligations of
the Partnership and the Purchasers pursuant to this Agreement shall remain
operative and in full force and effect unless such obligations are expressly
terminated in a writing by the Parties, regardless of any purported general
termination of this Agreement.
     Section 8.03 No Waiver; Modifications in Writing.
     (a) Delay. No failure or delay on the part of any Party in exercising any
right, power, or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a Party at Law or in equity or otherwise.
     (b) Specific Waiver; Amendment. Except as otherwise provided herein, no
amendment, waiver, consent, modification or termination of any provision of this
Agreement or any other Basic Document shall be effective unless signed by each
of Parties or each of the original signatories thereto affected by such
amendment, waiver, consent, modification or termination. Any amendment,
supplement or modification of or to any provision of any Basic Document, any
waiver of any provision of any Basic Document and any consent to any departure
by the Partnership from the terms of any provision of any Basic Document shall
be effective only in the specific instance and for the specific purpose for
which made or given. Except where notice is specifically required by this
Agreement, no notice to or demand on the Partnership in any case shall entitle
the Partnership to any other or further notice or demand in similar or other
circumstances.
     Section 8.04 Binding Effect; Assignment.
     (a) Binding Effect. This Agreement shall be binding upon the Partnership,
each Purchaser and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the Parties to this
Agreement and as provided in Article VII, and their respective successors and
permitted assigns.
     (b) Assignment of Purchased Units. All or any portion of a Purchaser’s
Purchased Units purchased pursuant to this Agreement may be sold, assigned or
pledged by such Purchaser, subject to compliance with applicable federal and
state securities Laws, Section 5.01 and the Registration Rights Agreement.
     (c) Assignment of Rights. Each Purchaser under this Agreement may assign
all or any portion of its rights hereunder without the consent of the
Partnership to (i) any Affiliate of such Purchaser or (ii) in connection with a
total return swap or similar transaction with respect to the Purchased Units
purchased by such Purchaser; provided, the assignee shall be deemed to be a
Purchaser hereunder with respect to such assigned

22



--------------------------------------------------------------------------------



 



rights and shall agree to be bound by the provisions of this Agreement. Except
as expressly permitted by this Section 8.04(c), such rights may not otherwise be
transferred except with the prior written consent of the Partnership (which
consent shall not be unreasonably withheld).
     Section 8.05 [Reserved]
     Section 8.06 Confidentiality and Non-Disclosure. Notwithstanding anything
herein to the contrary, each Purchaser that has entered into a confidentiality
agreement in favor of the Partnership shall continue to be bound by such
confidentiality agreement in accordance with the terms thereof.
     Section 8.07 Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by regular mail, registered or certified
mail, return receipt requested, facsimile, air courier guaranteeing overnight
delivery, electronic mail or personal delivery to the addresses listed in
Schedule 8.07 of this Agreement or to such other address as the Partnership or a
Purchaser may designate in writing. All notices and communications shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; when notice that the recipient has read the message, if sent via
electronic mail; upon actual receipt, if sent by registered or certified mail,
return receipt requested, or regular mail, if mailed; when receipt acknowledged,
if sent via facsimile; and upon actual receipt when delivered to an air courier
guaranteeing overnight delivery.
     Section 8.08 Removal of Legend. The Partnership shall remove the legend
described in Section 4.08 from the certificates evidencing the Purchased Units
at the request of a Purchaser submitting to the Partnership such certificates
unless the Partnership, with the advice of counsel, determines that such removal
is inappropriate. In connection with any such request, each of the Partnership
and the Purchaser shall use commercially reasonable efforts to take such actions
as are reasonably requested by the Partnership’s transfer agent in order to
facilitate the removal of such legend.
     Section 8.09 Entire Agreement. This Agreement and the other Basic Documents
are intended by the Parties as a final expression of their agreement and
intended to be a complete and exclusive statement of the agreement and
understanding of the Parties hereto and thereto in respect of the subject matter
contained herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein, with
respect to the rights granted by the Partnership or a Purchaser set forth herein
and therein. This Agreement and the other Basic Documents supersede all prior
agreements and understandings between the Parties with respect to such subject
matter. The Schedules and Exhibits referred to herein and attached hereto are
incorporated herein by this reference, and unless the context expressly requires
otherwise, are incorporated in the definition of “Agreement.”
     Section 8.10 Governing Law. This Agreement will be construed in accordance
with and governed by the Laws of the State of New York without regard to
principles of conflicts of Laws.
     Section 8.11 Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different Parties hereto in separate
counterparts, including facsimile counterparts, each of which counterparts, when
so executed and delivered, shall be

23



--------------------------------------------------------------------------------



 



deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same Agreement.
     Section 8.12 Termination.
     (a) Notwithstanding anything herein to the contrary, this Agreement may be
terminated at any time at or prior to the Closing:
     (i) by the mutual written consent of the Purchasers entitled to purchase a
majority of the Purchased Units and the Partnership; or
     (ii) by the written consent of the Purchasers entitled to purchase a
majority of the Purchased Units based on their Commitment Amounts, (A) if any
representation or warranty of the Partnership set forth in this Agreement shall
be untrue in any material respect when made, or (B) upon a breach in any
material respect of any covenant or agreement on the part of the Partnership set
forth in this Agreement (either (A) or (B) above being a “Terminating Breach”);
provided, that, each Terminating Breach would cause the conditions to the
Purchasers’ obligations not to be satisfied and such Terminating Breach is not
cured within twenty (20) days after written notice from one or more Purchasers.
     (b) Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate at any time at or prior to the Closing:
     (i) if a statute, rule, order, decree or regulation shall have been enacted
or promulgated, or if any action shall have been taken by any Governmental
Authority of competent jurisdiction which permanently restrains, precludes,
enjoins or otherwise prohibits the consummation of the transactions contemplated
by this Agreement or makes the transactions contemplated by this Agreement
illegal;
     (ii) if the Contribution Agreement shall have been terminated pursuant to
its terms; or
     (iii) if the Closing shall not have occurred before August 31, 2007.
     (c) In the event of the termination of this Agreement as provided in
Sections 8.12(a) or 8.12(b), this Agreement shall forthwith become null and
void. In the event of such termination, there shall be no liability on the part
of any party hereto, except (i) as set forth in Article VII of this Agreement
and (ii) with respect to the requirement to comply with any confidentiality
agreement in favor of the Partnership; provided, that nothing herein shall
relieve any party from any liability or obligation with respect to any willful
breach of this Agreement.
     Section 8.13 Recapitalization, Exchanges, Etc. The provisions of this
Agreement shall apply to the full extent set forth herein with respect to any
and all equity interests of the Partnership or any successor or assign of the
Partnership (whether by merger, consolidation, sale of assets or otherwise) that
may be issued in respect of, in exchange for or in substitution of, the

24



--------------------------------------------------------------------------------



 



Purchased Units, and shall be appropriately adjusted for combinations, unit
splits, recapitalizations and the like occurring after the date of this
Agreement.
     Section 8.14 Expenses. The Partnership hereby covenants and agrees to
reimburse Andrews Kurth LLP for reasonable and documented legal fees and related
expenses incurred in connection with the negotiation, execution, delivery and
performance of this Agreement and the transactions contemplated hereby, provided
that such costs and expenses do not exceed $60,000. If any action at law or
equity is necessary to enforce or interpret the terms of this Agreement or the
Registration Rights Agreement, the prevailing Party shall be entitled to
reasonable attorney’s fees, costs and necessary disbursements in addition to any
other relief to which such Party may be entitled.
     Section 8.15 Obligations Limited to Parties to Agreement. Each of the
parties hereto covenants, agrees and acknowledges that no Person other than the
Purchasers shall have any obligation hereunder and that, notwithstanding that
one or more of the Purchasers may be a corporation, partnership or limited
liability company, no recourse under this Agreement or the other Basic Documents
or under any documents or instruments delivered in connection herewith or
therewith shall be had against any former, current or future director, officer,
employee, agent, general or limited partner, manager, member, stockholder or
Affiliate of any of the Purchasers or any former, current or future director,
officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the foregoing, whether by the enforcement of
any assessment or by any legal or equitable proceeding, or by virtue of any
applicable Law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise by incurred by
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the
Purchasers or any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the foregoing, as such, for any obligations of the Purchasers under this
Agreement or the other Basic Documents or any documents or instruments delivered
in connection herewith or therewith or for any claim based on, in respect of or
by reason of such obligation or its creation, except in each case for any
assignee of a Purchaser hereunder.

25



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as
of the date first above written.

                  UNIVERSAL COMPRESSION PARTNERS, L.P.    
 
           
 
  By:   UCO General Partner, L.P.,    
 
      its General Partner    
 
           
 
  By:   UCO GP, LLC,    
 
      its General Partner    
 
           
 
  By:   /s/ Daniel Schlanger    
 
           
 
      Name: DANIEL SCHLANGER    
 
      Title: SR. VICE PRESIDENT & CFO    

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA
by its agent
RBC Capital Markets Corporation
      By:   /s/ Josef Muskatel         Name:   Josef Muskatel        Title:  
Director and Senior Counsel              By:   /s/ David Weiner         Name:  
David Weiner        Title:   Managing Director     

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



            KIDRON CAPITAL LLC
      By:   /s/ Chuck Webster         Name:   Chuck Webster        Title:  
Managing Member     

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



            STRUCTURED FINANCE AMERICAS, LLC
      By:   /s/ Sunil Hariani         Name:   Sunil Hariani        Title:   VP 
            By:   /s/ Jill Rathjen        Name:   Jill Rathjen         Title:  
VP     

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



            TORTOISE ENERGY INFRASTRUCTURE
CORPORATION
      By:   /s/ Zachary A. Hamel         Name:   Zachary A. Hamel       
Title:   Senior Vice President     

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



            TORTOISE ENERGY CAPITAL
CORPORATION
      By:   /s/ Zachary A. Hamel         Name:   Zachary A. Hamel       
Title:   Senior Vice President     

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



            KAYNE ANDERSON MLP INVESTMENT
COMPANY
      By:   /s/ James C. Baker         Name:   James C. Baker        Title:  
Vice President     

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



            KAYNE ANDERSON ENERGY TOTAL
RETURN FUND, INC.
      By:   /s/ James C. Baker         Name:   James C. Baker        Title:  
Vice President     

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



            LB I Group Inc.
      By:   /s/ Eric Salzman         Name:   ERIC SALZMAN        Title:  
MANAGING DIRECTOR     

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



Schedule 2.01

          Purchasers   Allocated Purchase Amount  
Kidron Capital LLC
  $ 17,500,100.00    
Structured Finance Americas, LLC
    10,000,007.50    
Royal Bank of Canada
    7,500,092.50    
Tortoise Energy Infrastructure Corporation
    9,000,006.75    
Tortoise Energy Capital Corporation
    6,000,004.50    
Kayne Anderson MLP Investment Company
    13,125,005.50    
Kayne Anderson Energy Total Return Fund
    1,875,005.75    
LB I Group, Inc.
    5,000,003.75  
 
       
Total
  $ 70,000,226.25  
 
     

Schedule 2.01

 



--------------------------------------------------------------------------------



 



Schedule 8.07
Notice and Contact Information

     
If to Universal Compression Partners,
  With a copy, which shall not constitute
L.P.:
  notice, to:
 
   
Universal Compression Partners, L.P.
  Vinson & Elkins L.L.P.
4444 Brittmoore Road
  1001 Fannin, Suite 2500
Houston, Texas 77041
  Houston, Texas 77002
 
   
Attention: General Counsel
  Attention: Douglas E. McWilliams
Facsimile: (713) 335-7867
  Facsimile: (713) 615-5725
 
   
If to Structured Finance Americas, LLC:
   
 
   
c/o Deutsche Bank Securities Inc.
   
60 Wall Street, 4th Floor
   
New York, New York 10005
   
Attn: Sunil Hariani
   
 
   
If to Royal Bank of Canada:

RBC Capital Markets
1 Liberty Plaza, 2nd Floor
New York, NY 10006

Attention: David Weiner and Daniel
Weinstein
  With a copy, which shall not constitute
notice, to:

RBC Capital Markets
1 Liberty Plaza, 2nd Floor
New York, NY 10006
Attention: Josef Muskatel
 
   
If to Kidron Capital LLC:
   
 
   
601 Carlson Parkway, Suite 730
   
Minnetonka, Minnesota 55305
   
Attn: Chuck Webster
   
cwebster@kidroncapital.com
   

Schedule 8.07

 



--------------------------------------------------------------------------------



 



     
If to Tortoise Energy Capital Corporation
or Tortoise Energy Infrastructure
Corporation.:

10801 Mastin Boulevard, Suite 222
Overland Park, Kansas 66210
Attn: Mr. Terry Matlack
Fax: (913) 981-1021
tmatlack@tortoiseadvisors.com
  With a copy to:

Steven F. Carman
Blackwell Sanders Peper Martin LLP
4801 Main Street, Suite 1000
Kansas City, Missouri 64112
Fax: (816) 983-8080
scarman@blackwellsanders.com
 
   
If to Kayne Anderson Energy Total Return
   
Fund, Inc. or Kayne Anderson MLP
   
Investment Company:
   
 
   
1800 Avenue of the Stars, 2nd Floor
   
Los Angeles, California 90067
   
Attn: David Shladovsky
   
Fax: (310) 284-6490
   
 
   
If to LB I Group, Inc.:
   
Eric Salzman
Global Trading Strategies
   
Lehman Brothers Inc.
   
399 Park Avenue, 9th Floor
   
New York, New York 10022
   
eric.salzman@lehman.com
   

Schedule 8.07

 



--------------------------------------------------------------------------------



 



Exhibit A
REGISTRATION RIGHTS AGREEMENT
     THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered
into as of                     , 2007, by and among Universal Compression, L.P.,
a Delaware limited partnership (the “Partnership”), and the Purchasers listed on
the signature pages to this Agreement (each, a “Purchaser” and collectively, the
“Purchasers”).
     WHEREAS, this Agreement is made in connection with the Closing of the
issuance and sale of Common Units (the “Purchased Units”) pursuant to the Common
Unit Purchase Agreement, dated as of June 19, 2007, by and among the Partnership
and the Purchasers (the “Purchase Agreement”);
     WHEREAS, the Partnership has agreed to provide the registration and other
rights set forth in this Agreement for the benefit of the Purchasers pursuant to
the Purchase Agreement; and
     WHEREAS, it is a condition to the obligations of each Purchaser and the
Partnership under the Purchase Agreement that this Agreement be executed and
delivered.
     NOW THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each party hereto, the parties
hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.01 Definitions. Capitalized terms used herein without definition
shall have the meanings given to them in the Purchase Agreement. The terms set
forth below are used herein as so defined:
     “Affiliate” means, with respect to a specified Person, any other Person,
whether now in existence or hereafter created, directly or indirectly
controlling, controlled by or under direct or indirect common control with such
specified Person. For purposes of this definition, “control” (including, with
correlative meanings, “controlling,” “controlled by,” and “under common control
with”) means the power to direct or cause the direction of the management and
policies of such Person, directly or indirectly, whether through the ownership
of voting securities, by contract or otherwise.
     “Agreement” has the meaning specified therefor in the introductory
paragraph.
     “Commission” means the United States Securities and Exchange Commission.
     “Common Units” means the Common Units of the Partnership representing
limited partner interests therein.
     “Effectiveness Period” has the meaning specified therefor in
Section 2.01(a) of this Agreement.

 



--------------------------------------------------------------------------------



 



     “Excluded Registrable Security” has the meaning specified in
Section 2.01(a).
     “Holder” means the record holder of any Registrable Securities.
     “Included Registrable Securities” has the meaning specified therefor in
Section 2.02(a) of this Agreement.
     “Liquidated Damages” has the meaning specified therefor in Section 2.01(b)
of this Agreement.
     “Liquidated Damages Multiplier” means the product of $34.75 times the
number of Common Units purchased by such Purchaser (excluding any Excluded
Registrable Securities).
     “Losses” has the meaning specified therefor in Section 2.07(a) of this
Agreement.
     “Managing Underwriter” means, with respect to any Underwritten Offering,
the book-running lead manager of such Underwritten Offering.
     “NASDAQ” means The NASDAQ Global Market.
     “Opt Out Notice” has the meaning specified therefor in Section 2.02(a) of
this Agreement.
     “Other Holders” has the meaning specified therefor in Section 2.02(b) of
this Agreement.
     “Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.
     “Purchase Agreement” has the meaning specified therefor in the Recitals of
this Agreement.
     “Purchaser” and “Purchasers” have the meanings specified therefor in the
introductory paragraph of this Agreement.
     “Registrable Securities” means: (i) the Common Units comprising the
Purchased Units and (ii) any Common Units issued as Liquidated Damages pursuant
to Section 2.01 of this Agreement, if any, all of which Registrable Securities
are subject to the rights provided herein until such rights terminate pursuant
to the provisions hereof.
     “Registration Expenses” has the meaning specified therefor in
Section 2.06(b) of this Agreement.
     “Selling Expenses” has the meaning specified therefor in Section 2.06(b) of
this Agreement.
     “Selling Holder” means a Holder who is selling Registrable Securities
pursuant to a registration statement.

2



--------------------------------------------------------------------------------



 



     “Shelf Registration Statement” means a registration statement under the
Securities Act to permit the resale of the Registrable Securities from time to
time, including as permitted by Rule 415 under the Securities Act (or any
similar provision then in force under the Securities Act).
     “Underwritten Offering” means an offering (including an offering pursuant
to a Shelf Registration Statement) in which Common Units are sold to an
underwriter on a firm commitment basis for reoffering to the public.
     Section 1.02 Registrable Securities. Any Registrable Security will cease to
be a Registrable Security when (a) a registration statement covering such
Registrable Security has been declared effective by the Commission and such
Registrable Security has been sold or disposed of pursuant to such effective
registration statement; (b) such Registrable Security has been disposed of
pursuant to any section of Rule 144 (or any similar provision then in force
under the Securities Act); (c) such Registrable Security is eligible for resale
pursuant to Rule 144(k) (or any similar provision then in force under the
Securities Act); (d) such Registrable Security is held by the Partnership or one
of its subsidiaries; (e) two years from the Closing; or (f) such Registrable
Security has been sold in a private transaction in which the transferor’s rights
under this Agreement are not assigned to the transferee of such securities.
ARTICLE II
REGISTRATION RIGHTS
     Section 2.01 Shelf Registration.
          (a) Deadline To Go Effective. As soon as practicable following the
Closing, but in any event within 180 days of the Closing, the Partnership shall
prepare and file a Shelf Registration Statement under the Securities Act with
respect to all of the Registrable Securities. The Partnership shall use its
commercially reasonable efforts to cause the Shelf Registration Statement to
become effective no later than 270 days after the date of the Closing. The
Partnership will use its commercially reasonable efforts to cause the Shelf
Registration Statement filed pursuant to this Section 2.01 to be continuously
effective under the Securities Act until the date on which all such Registrable
Securities have ceased to be Registrable Securities (the “Effectiveness
Period”). The Shelf Registration Statement when declared effective (including
any documents incorporated therein by reference) will comply as to form in all
material respects with all applicable requirements of the Securities Act and the
Exchange Act and will not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading.
     Notwithstanding anything to the contrary contained in this Agreement, in
the event the Commission seeks to characterize the Shelf Registration Statement
as constituting an offering of securities by or on behalf of the Partnership,
such that the Commission does not permit such Registration Statement to become
effective and used for resales in a manner that does not constitute such an
offering and that permits the continuous resale at the market by the Holders
participating therein (or as otherwise may be acceptable to each Holder) without
being named therein as an “underwriter,” then the Partnership shall reduce the
number of Registrable Securities to be included in the Shelf Registration
Statement by all Holders until such time as the Commission shall so permit such
Shelf Registration Statement to become effective as aforesaid.

3



--------------------------------------------------------------------------------



 



In making such reduction, the Partnership shall reduce the number of Registrable
Securities to be included by all Holders on a pro rata basis (based upon the
number of Registrable Securities otherwise required to be included for each
Holder) unless the inclusion of Registrable Securities by one or more particular
Holders is resulting in the Commission’s position that the offering is being
made “by or on behalf of the Company,” in which event the Registrable Securities
held by such Holder(s) shall be the only Registrable Securities subject to
reduction (and, if by more than one Holder, on a pro rata basis by such Holders
or on such other basis as would result in the exclusion of the least number of
Registrable Securities by all such Holders). In addition, in the event that the
Commission requires any Holder seeking to sell securities under a Registration
Statement filed pursuant to this Agreement to be specifically identified as an
“underwriter” in order to permit such Registration Statement to become
effective, and such Holder does not consent to being so named as an underwriter
in such Registration Statement, then, in each such case, the Partnership shall
reduce the total number of Registrable Securities to be registered on behalf of
such Holder, until such time as the Commission does not require such
identification or until such Holder accepts such identification and the manner
thereof. Each such excluded Registrable Security shall be referred to herein as
an “Excluded Registrable Security” from the date of effectiveness of the initial
Shelf Registration Statement to but not including the earliest of the date
(i) such Excluded Registrable Security is no longer a Registrable Security as
defined herein or (ii) such Excluded Registrable Security is included in an
effective Shelf Registration Statement. Subject to the provisions of this
Agreement, the Partnership shall use its commercially reasonable efforts to file
and have declared effective one or more subsequent Shelf Registration Statements
or amendments thereto that include the Excluded Registrable Securities of any
Holder excluded from the initial Shelf Registration Statement at such time as it
may do so in accordance with the Securities Act as interpreted by the
Commission. In addition, if no such Shelf Registration Statement has been filed
and a Holder holds Excluded Registrable Securities that are no longer required
by the Commission to be excluded from a Shelf Registration Statement, upon
delivery of a written request to the Partnership by such Holder, the Partnership
shall file a Shelf Registration Statement that includes such Holder’s Excluded
Registrable Securities within 30 days of such request. Except with respect to
the time periods for filing and effectiveness, any such subsequent Shelf
Registration Statement shall be subject to the same provisions of this Agreement
as the initial Shelf Registration Statement.
          (b) Failure To Go Effective. If the Shelf Registration Statement
required by Section 2.01 is not declared effective within 270 days after
Closing, then each Purchaser shall be entitled to a payment (with respect to the
Purchased Units of each such Purchaser), as liquidated damages and not as a
penalty, of 0.25% of the Liquidated Damages Multiplier per 30-day period for the
first 60 days following the 270th day, increasing by an additional 0.25% of the
Liquidated Damages Multiplier per 30-day period for each subsequent 60 days, up
to a maximum of 1.00% of the Liquidated Damages Multiplier per 30-day period
(the “Liquidated Damages”); provided, however, the aggregate amount of
Liquidated Damages payable by the Partnership under this Agreement to each
Purchaser shall not exceed 10.0% of the Liquidated Damages Multiplier with
respect to such Purchaser. The Liquidated Damages payable pursuant to the
immediately preceding sentence shall be payable within ten Business Days after
the end of each such 30-day period. Any Liquidated Damages shall be paid to each
Purchaser in immediately available funds; provided, however, if the Partnership
certifies that it is unable to pay Liquidated Damages in cash because such
payment would result in a breach under a credit facility or other debt
instrument filed as exhibits to the SEC Documents, then the Partnership may pay
the Liquidated

4



--------------------------------------------------------------------------------



 




Damages in kind in the form of the issuance of additional Common Units. Upon any
issuance of Common Units as Liquidated Damages, the Partnership shall promptly
prepare and file an amendment to the Shelf Registration Statement prior to its
effectiveness adding such Common Units to such Shelf Registration Statement as
additional Registrable Securities. The determination of the number of Common
Units to be issued as Liquidated Damages shall be equal to the amount of
Liquidated Damages divided by the volume-weighted average closing price of the
Partnership’s Common Units on NASDAQ for the ten trading days immediately
preceding the date on which the Liquidated Damages payment is due. The payment
of the Liquidated Damages to a Purchaser shall cease at such time as the
Purchased Units of such Purchaser cease to be Registrable Securities. As soon as
practicable following the date that the Shelf Registration Statement becomes
effective, but in any event within three Business Days of such date, the
Partnership shall provide the Purchasers with written notice of the
effectiveness of the Shelf Registration Statement.
          (c) Waiver of Liquidated Damages. If the Partnership is unable to
cause a Shelf Registration Statement to go effective within 270 after Closing,
then the Partnership may request a waiver of the Liquidated Damages, and each
Holder may individually grant or withhold its consent to such request in its
reasonable discretion.
          (d) Termination of Purchaser’s Rights. A Purchaser’s rights (and any
transferee’s rights pursuant to Section 2.10) under this Section 2.01 shall
terminate upon the termination of the Effectiveness Period.
          (e) Delay Rights. Notwithstanding anything to the contrary contained
herein, the Partnership may, upon written notice to any Selling Holder whose
Registrable Securities are included in the Shelf Registration Statement, suspend
such Selling Holder’s use of any prospectus which is a part of the Shelf
Registration Statement (in which event the Selling Holder shall discontinue
sales of the Registrable Securities pursuant to the Shelf Registration
Statement) if (i) the Partnership is pursuing an acquisition, merger,
reorganization, disposition or other similar transaction and the Partnership
determines in good faith that the Partnership’s ability to pursue or consummate
such a transaction would be materially adversely affected by any required
disclosure of such transaction in the Shelf Registration Statement or (ii) the
Partnership has experienced some other material non-public event the disclosure
of which at such time, in the good faith judgment of the Partnership, would
materially adversely affect the Partnership; provided, however, in no event
shall the Purchasers be suspended for a period that exceeds 60 days in any
90-day period or 90 days in any 365-day period, in each case, exclusive of days
covered by any lock-up agreement executed by a Purchaser in connection with any
Underwritten Offering. Upon disclosure of such information or the termination of
the condition described above, the Partnership shall provide prompt notice to
the Selling Holders whose Registrable Securities are included in the Shelf
Registration Statement, and shall promptly terminate any suspension of sales it
has put into effect and shall take such other actions to permit registered sales
of Registrable Securities as contemplated in this Agreement.
          (f) Additional Rights to Liquidated Damages. If (i) the Holders shall
be prohibited from selling their Registrable Securities under the Shelf
Registration Statement as a result of a suspension pursuant to Section 2.01(e)
of this Agreement in excess of the periods permitted therein or (ii) the Shelf
Registration Statement is filed and declared effective but,

5



--------------------------------------------------------------------------------



 



during the Effectiveness Period, shall thereafter cease to be effective or fail
to be usable for its intended purpose without being succeeded by a
post-effective amendment to the Shelf Registration Statement, a supplement to
the prospectus or a report filed with the Commission pursuant to Sections 13(a),
13(c), 14 or l5(d) of the Exchange Act, then, until the suspension is lifted or
a post-effective amendment, supplement or report is filed with the Commission,
but not including any day on which a suspension is lifted or such amendment,
supplement or report is filed and declared effective, if applicable, the
Partnership shall owe the Holders an amount equal to the Liquidated Damages,
following (x) the date on which the suspension period exceeded the permitted
period under Section 2.01(e) of this Agreement or (y) the date after the Shelf
Registration Statement ceased to be effective or failed to be useable for its
intended purposes, as liquidated damages and not as a penalty. For purposes of
this Section 2.01(f), a suspension shall be deemed lifted on the date that
notice that the suspension has been lifted is delivered to the Holders pursuant
to Section 3.01 of this Agreement.
     Section 2.02 Piggyback Rights.
          (a) Participation. If at any time the Partnership proposes to file
(i) a prospectus supplement to an effective shelf registration statement, other
than the Shelf Registration Statement contemplated by Section 2.01, or (ii) a
registration statement, other than a shelf registration statement, in either
case, for the sale of Common Units in an Underwritten Offering for its own
account, then as soon as practicable but not less than three (3) Business Days
prior to the filing of (x) any preliminary prospectus supplement to a prospectus
relating to such Underwritten Offering pursuant to Rule 424(b) under the
Securities Act, (y) the prospectus supplement to a prospectus relating to such
Underwritten Offering pursuant to Rule 424(b) under the Securities Act (if no
preliminary prospectus supplement is used) or (z) such registration statement,
as the case may be, the Partnership shall give notice of such proposed
Underwritten Offering to the Holders and such notice shall offer the Holders the
opportunity to include in such Underwritten Offering such number of Registrable
Securities (the “Included Registrable Securities”) as each such Holder may
request in writing; provided, that each such Holder shall keep all information
relating to such Underwritten Offering in confidence and shall not make use of,
disseminate or in any way disclose any such information; provided, further, that
if the Partnership has been advised by the Managing Underwriter that the
inclusion of Registrable Securities for sale for the benefit of the Holders will
have a material adverse effect on the price, timing or distribution of the
Common Units in the Underwritten Offering, then the amount of Registrable
Securities to be offered for the accounts of Holders shall be determined based
on the provisions of Section 2.02(b). The notice required to be provided in this
Section 2.02(a) to Holders shall be provided on a Business Day pursuant to
Section 3.01 hereof. Each such Holder shall then have three Business Days after
receiving such notice to request inclusion of Registrable Securities in the
Underwritten Offering, except that such Holder shall have one Business Day after
such Holder confirms receipt of the notice to request inclusion of Registrable
Securities in the Underwritten Offering in the case of a “bought deal” or
“overnight transaction” where no preliminary prospectus is used. If no request
for inclusion from a Holder is received within the specified time, each such
Holder shall have no further right to participate in such Underwritten Offering.
If, at any time after giving written notice of its intention to undertake an
Underwritten Offering and prior to the closing of such Underwritten Offering,
the Partnership shall determine for any reason not to undertake or to delay such
Underwritten Offering, the Partnership may, at its election, give written notice
of such determination to the Selling Holders

6



--------------------------------------------------------------------------------



 




and, (x) in the case of a determination not to undertake such Underwritten
Offering, shall be relieved of its obligation to sell any Included Registrable
Securities in connection with such terminated Underwritten Offering, and (y) in
the case of a determination to delay such Underwritten Offering, shall be
permitted to delay offering any Included Registrable Securities for the same
period as the delay in the Underwritten Offering. Each Holder’s rights under
this Section 2.02(a) shall terminate when such Holder (together with any
Affiliates of such Holder) holds less than $15 million of Purchased Units, based
on the purchase price per unit under the Purchase Agreement. Notwithstanding the
foregoing, any Holder holding greater than $15 million of Purchased Units, based
on the purchase price per unit under the Purchase Agreement, may deliver written
notice (an “Opt Out Notice”) to the Partnership requesting that such Holder not
receive notice from the Partnership of any proposed Underwritten Offering;
provided, that, such Holder may later revoke any such Opt Out Notice. Following
receipt of an Opt Out Notice from a Holder (unless subsequently revoked), the
Partnership shall not be required to deliver any notice to such Holder pursuant
to this Section 2.02(a) and such Holder shall no longer be entitled to
participate in Underwritten Offerings by the Partnership pursuant to this
Section 2.02(a).
          (b) Priority. If the Managing Underwriter or Underwriters of any
proposed Underwritten Offering of Common Units included in an Underwritten
Offering involving Included Registrable Securities advises that the total amount
of Common Units that the Selling Holders and any other Persons intend to include
in such offering exceeds the number that can be sold in such offering without
being likely to have a material adverse effect on the price, timing or
distribution of the Common Units offered or the market for the Common Units,
then the Common Units to be included in such Underwritten Offering shall include
the number of Registrable Securities that such Managing Underwriter or
Underwriters advises can be sold without having such adverse effect, with such
number to be allocated (i) first, to the Partnership and the General Partner and
its Affiliates (as defined in the Partnership Agreement) and (ii) second, pro
rata among the Selling Holders party to this Agreement and any other Persons who
have been or are granted registration rights on or after the date of this
Agreement (other than the General Partner and its Affiliates, “Other Holders”),
in each case, who have requested participation in such Underwritten Offering.
The pro rata allocations for each such Selling Holder shall be the product of
(a) the aggregate number of Common Units proposed to be sold by all Selling
Holders and Other Holders in such Underwritten Offering multiplied by (b) the
fraction derived by dividing (x) the number of Common Units owned on the
Registration Deadline by such Selling Holder or Other Holder by (y) the
aggregate number of Common Units owned by all Selling Holders and Other Holders
participating in the Underwritten Offering.
     Section 2.03 Underwritten Offerings.
          (a) General Procedures. In connection with any Underwritten Offering
under this Agreement, (i) the Partnership shall be entitled to select the
Managing Underwriter or Underwriters and (ii) each Selling Holder and the
Partnership shall be obligated to enter into an underwriting agreement that
contains such representations, covenants, indemnities and other rights and
obligations as are customary in underwriting agreements for firm commitment
offerings of securities. No Selling Holder may participate in such Underwritten
Offering unless such Selling Holder agrees to sell its Registrable Securities on
the basis provided in such underwriting agreement and completes and executes all
questionnaires, powers of attorney,

7



--------------------------------------------------------------------------------



 




indemnities and other documents reasonably required under the terms of such
underwriting agreement. Each Selling Holder may, at its option, require that any
or all of the representations and warranties by, and the other agreements on the
part of, the Partnership to and for the benefit of such underwriters also be
made to and for such Selling Holder’s benefit and that any or all of the
conditions precedent to the obligations of such underwriters under such
underwriting agreement also be conditions precedent to its obligations. No
Selling Holder shall be required to make any representations or warranties to or
agreements with the Partnership or the underwriters other than representations,
warranties or agreements regarding such Selling Holder, its authority to enter
into such underwriting agreement and to sell, and its ownership of, the
securities being registered on its behalf, its intended method of distribution
and any other representation required by Law. The Partnership’s management shall
not be required to participate in a roadshow or similar marketing effort in
connection with any Underwritten Offering.
          (b) Withdrawal. If any Holder disapproves of the terms of an
Underwritten Offering, such Holder may elect to withdraw therefrom by written
notice to the Partnership and the Managing Underwriter delivered at any time up
to and including the time of pricing of the Underwritten Offering. No such
withdrawal shall affect the Partnership’s obligation to pay Registration
Expenses. The Holder may agree to waive this right to withdraw with the
Partnership, the underwriters or any custodial agent in any custody agreement
and/or power of attorney executed by such Holder in connection with the
underwriting.
     Section 2.04 Sale Procedures. In connection with its obligations under this
Article II, the Partnership will, as expeditiously as possible:
          (a) prepare and file with the Commission such amendments and
supplements to the Shelf Registration Statement and the prospectus used in
connection therewith as may be necessary to keep the Shelf Registration
Statement effective for the Effectiveness Period and as may be necessary to
comply with the provisions of the Securities Act with respect to the disposition
of all securities covered by the Shelf Registration Statement;
          (b) if a prospectus supplement will be used in connection with the
marketing of an Underwritten Offering from the Shelf Registration Statement and
the Managing Underwriter at any time shall notify the Partnership in writing
that, in the sole judgment of such Managing Underwriter, inclusion of detailed
information to be used in such prospectus supplement is of material importance
to the success of the Underwritten Offering of such Registrable Securities, the
Partnership shall use its commercially reasonable efforts to include such
information in such prospectus supplement;
          (c) furnish to each Selling Holder (i) as far in advance as reasonably
practicable before filing the Shelf Registration Statement or any other
registration statement contemplated by this Agreement or any supplement or
amendment thereto, upon request, copies of reasonably complete drafts of all
such documents proposed to be filed (including exhibits and each document
incorporated by reference therein to the extent then required by the rules and
regulations of the Commission), and provide each such Selling Holder the
opportunity to object to any information pertaining to such Selling Holder and
its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing the Shelf Registration Statement or such other registration

8



--------------------------------------------------------------------------------



 




statement or supplement or amendment thereto, and (ii) such number of copies of
the Shelf Registration Statement or such other registration statement and the
prospectus included therein and any supplements and amendments thereto as such
Persons may reasonably request in order to facilitate the public sale or other
disposition of the Registrable Securities covered by such Shelf Registration
Statement or such other registration statement;
          (d) if applicable, use its commercially reasonable efforts to register
or qualify the Registrable Securities covered by the Shelf Registration
Statement or any other registration statement contemplated by this Agreement
under the securities or blue sky laws of such jurisdictions as the Selling
Holders or, in the case of an Underwritten Offering, the Managing Underwriter,
shall reasonably request; provided, however, that the Partnership will not be
required to qualify generally to transact business in any jurisdiction where it
is not then required to so qualify or to take any action which would subject it
to general service of process in any such jurisdiction where it is not then so
subject;
          (e) promptly notify each Selling Holder and each underwriter, at any
time when a prospectus relating thereto is required to be delivered under the
Securities Act, of (i) the filing of the Shelf Registration Statement or any
other registration statement contemplated by this Agreement or any prospectus or
prospectus supplement to be used in connection therewith, or any amendment or
supplement thereto, and, with respect to such Shelf Registration Statement or
any other registration statement contemplated by this Agreement or any
post-effective amendment thereto, when the same has become effective; and
(ii) any written comments from the Commission with respect to any filing
referred to in clause (i) and any written request by the Commission for
amendments or supplements to the Shelf Registration Statement or any other
registration statement contemplated by this Agreement or any prospectus or
prospectus supplement thereto;
          (f) immediately notify each Selling Holder and each underwriter, at
any time when a prospectus relating thereto is required to be delivered under
the Securities Act, of (i) the happening of any event as a result of which the
prospectus or prospectus supplement contained in the Shelf Registration
Statement or any other registration statement contemplated by this Agreement, as
then in effect, includes an untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing; (ii) the issuance or threat of issuance by the Commission of any stop
order suspending the effectiveness of the Shelf Registration Statement or any
other registration statement contemplated by this Agreement, or the initiation
of any proceedings for that purpose; or (iii) the receipt by the Partnership of
any notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction. Following the provision of such notice, the Partnership
agrees to as promptly as practicable amend or supplement the prospectus or
prospectus supplement or take other appropriate action so that the prospectus or
prospectus supplement does not include an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading in the light of the circumstances then
existing and to take such other action as is necessary to remove a stop order,
suspension, threat thereof or proceedings related thereto;

9



--------------------------------------------------------------------------------



 



          (g) in the case of an Underwritten Offering, furnish upon request,
(i) an opinion of counsel for the Partnership, dated the effective date of the
applicable registration statement or the date of any amendment or supplement
thereto, and a letter of like kind dated the date of the closing under the
underwriting agreement, and (ii) a “cold comfort” letter, dated the pricing date
of such Underwritten Offering and a letter of like kind dated the date of the
closing under the underwriting agreement, in each case, signed by the
independent public accountants who have certified the Partnership’s financial
statements included or incorporated by reference into the applicable
registration statement, and each of the opinion and the “cold comfort” letter
shall be in customary form and covering substantially the same matters with
respect to such registration statement (and the prospectus and any prospectus
supplement included therein) as have been customarily covered in opinions of
issuer’s counsel and in accountants’ letters delivered to the underwriters in
Underwritten Offerings of securities by the Partnership and such other matters
as such underwriters and Selling Holders may reasonably request;
          (h) otherwise use its commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission, and make available to
its security holders, as soon as reasonably practicable, an earnings statement,
which earnings statement shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 promulgated thereunder;
          (i) make available to the appropriate representatives of the Managing
Underwriter and Selling Holders access to such information and Partnership
personnel as is reasonable and customary to enable such parties to establish a
due diligence defense under the Securities Act;
          (j) cause all such Registrable Securities registered pursuant to this
Agreement to be listed on each securities exchange or nationally recognized
quotation system on which similar securities issued by the Partnership are then
listed;
          (k) use its commercially reasonable efforts to cause the Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
the Partnership to enable the Selling Holders to consummate the disposition of
such Registrable Securities;
          (l) provide a transfer agent and registrar for all Registrable
Securities covered by such registration statement not later than the effective
date of such registration statement;
          (m) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders or the underwriters, if any, in
order to expedite or facilitate the disposition of such Registrable Securities;
and
          (n) the Partnership agrees that, if any Purchaser could reasonably be
deemed to be an “underwriter”, as defined in Section 2(a)(11) of the Securities
Act, in connection with the Shelf Registration Statement, in addition to its
obligations set forth in paragraph (i) above, at any Purchaser’s request,
(A) the Partnership will furnish to such Purchaser, on the date of the
effectiveness of the Shelf Registration Statement and thereafter from time to
time on such dates as such Purchaser may reasonably request, an opinion of
counsel for the Partnership and, to the extent practicable, a “cold comfort”
letter signed by the independent public accountants who

10



--------------------------------------------------------------------------------



 




have certified the Partnership’s financial statements included or incorporated
by reference into the Shelf Registration Statement, and each of the opinion and
“cold comfort” letter shall be in customary form and covering substantially the
same matters with respect to the Shelf Registration Statement as have been
customarily covered in opinions of issuer’s counsel and accountants’ letters
delivered to the underwriters in Underwritten Offerings of securities of the
Partnership and (B) the Partnership will also permit legal counsel to such
Purchaser to review and comment upon the Shelf Registration Statement at least
five Business Days prior to its filing with the Commission and all amendments
and supplements thereto (excluding any filings made under the Securities
Exchange Act of 1934 and incorporated therein by reference) within a reasonable
time period prior to their filing with the Commission and not file any Shelf
Registration Statement or amendment or supplement thereto (excluding any filings
made under the Securities Exchange Act of 1934 and incorporated therein by
reference) in a form to which such Purchaser’s legal counsel reasonably objects.
     Each Selling Holder, upon receipt of notice from the Partnership of the
happening of any event of the kind described in subsection (f) of this
Section 2.04, shall forthwith discontinue disposition of the Registrable
Securities until such Selling Holder’s receipt of the copies of the supplemented
or amended prospectus contemplated by subsection (f) of this Section 2.04 or
until it is advised in writing by the Partnership that the use of the prospectus
may be resumed, and has received copies of any additional or supplemental
filings incorporated by reference in the prospectus, and, if so directed by the
Partnership, such Selling Holder will, or will request the managing underwriter
or underwriters, if any, to deliver to the Partnership (at the Partnership’s
expense) all copies in their possession or control, other than permanent file
copies then in such Selling Holder’s possession, of the prospectus covering such
Registrable Securities current at the time of receipt of such notice.
     Section 2.05 Cooperation by Holders. The Partnership shall have no
obligation to include in the Shelf Registration Statement, or in an Underwritten
Offering pursuant to Section 2.02(a), Common Units of a Selling Holder who has
failed to timely furnish such information that, in the opinion of counsel to the
Partnership, is reasonably required in order for the registration statement or
prospectus supplement, as applicable, to comply with the Securities Act.
     Section 2.06 Restrictions on Public Sale by Holders of Registrable
Securities. For one year following the Closing Date, each Holder of Registrable
Securities who is included in the Shelf Registration Statement agrees not to
effect any public sale or distribution of the Registrable Securities during the
30-day period following completion of an Underwritten Offering of equity
securities by the Partnership (except as provided in this Section 2.06);
provided, however, that the duration of the foregoing restrictions shall be no
longer than the duration of the shortest restriction generally imposed by the
underwriters on the officers or directors or any other unitholder of the
Partnership on whom a restriction is imposed. In addition, the lock-up
provisions in this Section 2.06 shall not apply with respect to a Holder that
(A) owns less than $15 million of Purchased Units, based on the purchase price
per unit under the Purchase Agreement, (B) has delivered an Opt Out Notice to
the Partnership pursuant to Section 2.02(a) or (C) has submitted a notice
requesting the inclusion of Registrable Securities in an Underwritten Offering
pursuant to Section 2.02(a) but is unable to do so as a result of the priority
provisions contained in Section 2.02(b).

11



--------------------------------------------------------------------------------



 



     Section 2.07 Expenses.
          (a) Expenses. The Partnership will pay all reasonable Registration
Expenses as determined in good faith, including, in the case of an Underwritten
Offering, whether or not any sale is made pursuant to such Underwritten
Offering. Each Selling Holder shall pay all Selling Expenses in connection with
any sale of its Registrable Securities hereunder. In addition, except as
otherwise provided in Section 2.08 hereof, the Partnership shall not be
responsible for legal fees incurred by Holders in connection with the exercise
of such Holders’ rights hereunder.
          (b) Certain Definitions. “Registration Expenses” means all expenses
incident to the Partnership’s performance under or compliance with this
Agreement to effect the registration of Registrable Securities on the Shelf
Registration Statement pursuant to Section 2.01 or an Underwritten Offering
covered under this Agreement, and the disposition of such securities, including,
without limitation, all registration, filing, securities exchange listing and
NASDAQ fees, all registration, filing, qualification and other fees and expenses
of complying with securities or blue sky laws (other than fees and expenses of
counsel to the Managing Underwriter in connection with an Underwritten
Offering), fees of the National Association of Securities Dealers, Inc., fees of
transfer agents and registrars, all word processing, duplicating and printing
expenses, any transfer taxes and the fees and disbursements of counsel and
independent public accountants for the Partnership, including the expenses of
any special audits or “cold comfort” letters required by or incident to such
performance and compliance. “Selling Expenses” means all underwriting fees,
discounts and selling commissions allocable to the sale of the Registrable
Securities.
     Section 2.08 Indemnification.
          (a) By the Partnership. In the event of a registration of any
Registrable Securities under the Securities Act pursuant to this Agreement, the
Partnership will indemnify and hold harmless each Selling Holder thereunder, its
directors, officers, employees and agents, and each underwriter, pursuant to the
applicable underwriting agreement with such underwriter, of Registrable
Securities thereunder and each Person, if any, who controls such Selling Holder
within the meaning of the Securities Act and the Exchange Act, and its
directors, officers, employees or agents, against any losses, claims, damages,
expenses or liabilities (including reasonable attorneys’ fees and expenses)
(collectively, “Losses”), joint or several, to which such Selling Holder,
director, officer, employee, agent or underwriter or controlling Person may
become subject under the Securities Act, the Exchange Act or otherwise, insofar
as such Losses (or actions or proceedings, whether commenced or threatened, in
respect thereof) arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in the Shelf Registration
Statement or any other registration statement contemplated by this Agreement,
any preliminary prospectus, free writing prospectus or final prospectus
contained therein, or any amendment or supplement thereto, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a prospectus, in light of the circumstances under which they were
made) not misleading, and will reimburse each such Selling Holder, its
directors, officers, employee and agents, each such underwriter and each such
controlling Person for any legal or other expenses reasonably incurred by them
in connection with investigating or defending any such Loss or actions or
proceedings; provided, however, that the Partnership will

12



--------------------------------------------------------------------------------



 




not be liable in any such case if and to the extent that any such Loss arises
out of or is based upon an untrue statement or alleged untrue statement or
omission or alleged omission so made in conformity with information furnished by
such Selling Holder, its directors, officers, employees and agents or any
underwriter or such controlling Person in writing specifically for use in the
Shelf Registration Statement or such other registration statement contemplated
by this Agreement, or any preliminary prospectus, free writing prospectus or
final prospectus contained therein, or any amendment or supplement thereto, as
applicable. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of such Selling Holder or any such
directors, officers, employees agents or any underwriter or controlling Person,
and shall survive the transfer of such securities by such Selling Holder.
          (b) By Each Selling Holder. Each Selling Holder agrees severally and
not jointly to indemnify and hold harmless the Partnership, its directors,
officers, employees and agents and each Person, if any, who controls the
Partnership within the meaning of the Securities Act or of the Exchange Act, and
its directors, officers, employees and agents, to the same extent as the
foregoing indemnity from the Partnership to the Selling Holders, but only with
respect to information regarding such Selling Holder furnished in writing by or
on behalf of such Selling Holder expressly for inclusion in the Shelf
Registration Statement or any other registration statement contemplated by this
Agreements, or any preliminary prospectus, free writing prospectus or final
prospectus contained therein, or any amendment or supplement thereto; provided,
that each such Selling Holder’s obligations under this Section 2.08(b) shall not
exceed the net proceeds received by such Selling Holding from the sale of
Registrable Securities pursuant to the applicable Shelf Registration Statement
or other registration statement contemplated by this Agreement, or any
preliminary prospectus, free writing prospectus or final prospectus contained
therein, or any amendment or supplement thereto.
          (c) Notice. Promptly after receipt by an indemnified party hereunder
of notice of the commencement of any action, such indemnified party shall, if a
claim in respect thereof is to be made against the indemnifying party hereunder,
notify the indemnifying party in writing thereof, but the omission so to notify
the indemnifying party shall not relieve it from any liability which it may have
to any indemnified party other than under this Section 2.08. In any action
brought against any indemnified party, it shall notify the indemnifying party of
the commencement thereof. The indemnifying party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel reasonably satisfactory to such indemnified party
and, after notice from the indemnifying party to such indemnified party of its
election so to assume and undertake the defense thereof, the indemnifying party
shall not be liable to such indemnified party under this Section 2.08 for any
legal expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation and of
liaison with counsel so selected; provided, however, that, (i) if the
indemnifying party has failed to assume the defense or employ counsel reasonably
acceptable to the indemnified party or (ii) if the defendants in any such action
include both the indemnified party and the indemnifying party and counsel to the
indemnified party shall have concluded that there may be reasonable defenses
available to the indemnified party that are different from or additional to
those available to the indemnifying party, or if the interests of the
indemnified party reasonably may be deemed to conflict with the interests of the
indemnifying party, then the indemnified party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with

13



--------------------------------------------------------------------------------



 




the reasonable expenses and fees of such separate counsel and other reasonable
expenses related to such participation to be reimbursed by the indemnifying
party as incurred. Notwithstanding any other provision of this Agreement, no
indemnified party shall settle any action brought against it with respect to
which it is entitled to indemnification hereunder without the consent of the
indemnifying party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete and unconditional release from all
liability of, the indemnifying party.
          (d) Contribution. If the indemnification provided for in this
Section 2.08 is held by a court or government agency of competent jurisdiction
to be unavailable to any indemnified party or is insufficient to hold them
harmless in respect of any Losses, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Loss in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and of such indemnified party on the other in connection with the
statements or omissions which resulted in such Losses, as well as any other
relevant equitable considerations; provided, however, that in no event shall
such Selling Holder be required to contribute an aggregate amount in excess of
the dollar amount of proceeds (net of Selling Expenses) received by such Selling
Holder from the sale of Registrable Securities giving rise to such
indemnification. The relative fault of the indemnifying party on the one hand
and the indemnified party on the other shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact has been made
by, or relates to, information supplied by such party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contributions pursuant to this paragraph were to be determined
by pro rata allocation or by any other method of allocation which does not take
account of the equitable considerations referred to herein. The amount paid by
an indemnified party as a result of the Losses referred to in the first sentence
of this paragraph shall be deemed to include any legal and other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any Loss which is the subject of this paragraph. No person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation.
          (e) Other Indemnification. The provisions of this Section 2.08 shall
be in addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.
     Section 2.09 Rule 144 Reporting. With a view to making available the
benefits of certain rules and regulations of the Commission that may permit the
sale of the Registrable Securities to the public without registration, the
Partnership agrees to use its commercially reasonable efforts to:
          (a) Make and keep public information regarding the Partnership
available, as those terms are understood and defined in Rule 144 under the
Securities Act, at all times from and after the date hereof;

14



--------------------------------------------------------------------------------



 



          (b) File with the Commission in a timely manner all reports and other
documents required of the Partnership under the Securities Act and the Exchange
Act at all times from and after the date hereof; and
          (c) So long as a Holder owns any Registrable Securities, furnish to
such Holder forthwith upon request a copy of the most recent annual or quarterly
report of the Partnership, and such other reports and documents so filed as such
Holder may reasonably request in availing itself of any rule or regulation of
the Commission allowing such Holder to sell any such securities without
registration.
     Section 2.10 Transfer or Assignment of Registration Rights. The rights to
cause the Partnership to register Registrable Securities granted to the
Purchasers by the Partnership under this Article II may be transferred or
assigned by any Purchaser to one or more transferee(s) or assignee(s) of such
Registrable Securities; provided, however, that (a) unless such transferee is an
Affiliate or a swap counterpart of such Purchaser, each such transferee or
assignee holds Registrable Securities representing at least $15 million of the
Purchased Units, based on the purchase price per unit under the Purchase
Agreement, (b) the Partnership is given written notice prior to any said
transfer or assignment, stating the name and address of each such transferee and
identifying the securities with respect to which such registration rights are
being transferred or assigned, and (c) each such transferee assumes in writing
responsibility for its portion of the obligations of such Purchaser under this
Agreement.
     Section 2.11 Limitation on Subsequent Registration Rights. From and after
the date hereof, the Partnership shall not, without the prior written consent of
the Holders of a majority of the outstanding Registrable Securities, enter into
any agreement with any current or future holder of any securities of the
Partnership (other than the General Partner or its Affiliates) that would allow
such current or future holder to require the Partnership to include securities
in any registration statement filed by the Partnership on a basis that is
superior in any way to the piggyback rights granted to the Purchasers hereunder.
ARTICLE III
MISCELLANEOUS
     Section 3.01 Communications. All notices and other communications provided
for or permitted hereunder shall be made in writing by facsimile, electronic
mail, courier service or personal delivery:
          (a) if to Purchaser, to the address set forth in Schedule 8.07 to the
Purchase Agreement;
          (b) if to a transferee of Purchaser, to such Holder at the address
provided pursuant to Section 2.10 above; and
          (c) if to the Partnership at Universal Compression Partners, L.P.,
4444 Brittmoore Road, Houston, Texas 77041 (facsimile: (713) 335-7867); Attn:
General Counsel.
     All such notices and communications shall be deemed to have been received
at the time delivered by hand, if personally delivered; when receipt
acknowledged, if sent via facsimile or

15



--------------------------------------------------------------------------------



 



sent via Internet electronic mail; and when actually received, if sent by
courier service or any other means.
     Section 3.02 Successor and Assigns. This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of each of the
parties, including subsequent Holders of Registrable Securities to the extent
permitted herein.
     Section 3.03 Assignment of Rights. All or any portion of the rights and
obligations of any Purchaser under this Agreement may be transferred or assigned
by such Purchaser in accordance with Section 2.10 hereof.
     Section 3.04 Recapitalization, Exchanges, Etc. Affecting the Common Units.
The provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all units of the Partnership or any successor or assign
of the Partnership (whether by merger, consolidation, sale of assets or
otherwise) which may be issued in respect of, in exchange for or in substitution
of, the Registrable Securities, and shall be appropriately adjusted for
combinations, unit splits, recapitalizations and the like occurring after the
date of this Agreement.
     Section 3.05 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto may be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives any and all defenses it may
have on the ground of lack of jurisdiction or competence of the court to grant
such an injunction or other equitable relief. The existence of this right will
not preclude any such Person from pursuing any other rights and remedies at law
or in equity which such Person may have.
     Section 3.06 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, including
facsimile counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same Agreement.
     Section 3.07 Headings. The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning hereof.
     Section 3.08 Governing Law. The Laws of the State of New York shall govern
this Agreement without regard to principles of conflict of Laws.
     Section 3.09 Severability of Provisions. Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

16



--------------------------------------------------------------------------------



 



     Section 3.10 Entire Agreement. This Agreement is intended by the parties as
a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein with respect to the rights granted by the Partnership set forth herein.
This Agreement and the Purchase Agreement supersede all prior agreements and
understandings between the parties with respect to such subject matter.
     Section 3.11 Amendment. This Agreement may be amended only by means of a
written amendment signed by the Partnership and the Holders of a majority of the
then outstanding Registrable Securities; provided, however, that no such
amendment shall materially and adversely affect the rights of any Holder
hereunder without the consent of such Holder.
     Section 3.12 No Presumption. If any claim is made by a party relating to
any conflict, omission, or ambiguity in this Agreement, no presumption or burden
of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular party or its
counsel.
     Section 3.13 Aggregation of Purchased Units. All Purchased Units held or
acquired by Persons who are Affiliates of one another shall be aggregated
together for the purpose of determining the availability of any rights under
this Agreement.
     Section 3.14 Obligations Limited to Parties to Agreement. Each of the
Parties hereto covenants, agrees and acknowledges that no Person other than the
Purchasers shall have any obligation hereunder and that, notwithstanding that
one or more of the Purchasers may be a corporation, partnership or limited
liability company, no recourse under this Agreement or under any documents or
instruments delivered in connection herewith or therewith shall be had against
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of the
Purchaser or any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the foregoing, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable Law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise by incurred by any former, current or future
director, officer, employee, agent, general or limited partner, manager, member,
stockholder or Affiliate of any of the Purchasers or any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the foregoing, as such, for any
obligations of the Purchasers under this Agreement or any documents or
instruments delivered in connection herewith or therewith or for any claim based
on, in respect of or by reason of such obligation or its creation, except in
each case for any assignee of a Purchaser hereunder.
     Section 3.15 Interpretation. Article and Section references to this
Agreement, unless otherwise specified. All references to instruments, documents,
contracts and agreements are references to such instruments, documents,
contracts and agreements as the same may be amended, supplemented and otherwise
modified from time to time, unless otherwise specified. The word “including”
shall mean “including but not limited to.” Whenever any determination,

17



--------------------------------------------------------------------------------



 



consent or approval is to be made or given by a Purchaser under this Agreement,
such action shall be in such Purchaser’s sole discretion unless otherwise
specified.
[Signature pages to follow]

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereto execute this Agreement, effective as
of the date first above written.

                  UNIVERSAL COMPRESSION PARTNERS, L.P.    
 
           
 
  By:   UCO General Partner, LP,    
 
      its General Partner    
 
           
 
  By:   UCO GP, LLC,    
 
      its General Partner    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

[PURCHASERS]

 



--------------------------------------------------------------------------------



 



Exhibit B
Form of Opinion of Counsel
Exhibit B

 



--------------------------------------------------------------------------------



 



Exhibit C
UNIVERSAL COMPRESSION PARTNERS, L.P.
Officer’s Certificate
Exhibit C

 



--------------------------------------------------------------------------------



 



Exhibit D
PURCHASER’S OFFICER’S CERTIFICATE
Officer’s Certificate
Exhibit D

 